Exhibit 10.3
 
 
Execution Version


 
SECURITIES PURCHASE AGREEMENT
 
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of the 24th day of July, 2008 by and among MOBILE SATELLITE VENTURES LP, a
Delaware limited partnership (“MSV”), MOBILE SATELLITE VENTURES FINANCE CO., a
Delaware corporation (“MSV Finance Co.” and, together with MSV, the “Issuers”),
SkyTerra Communications, Inc., a Delaware corporation (“SkyTerra”), HARBINGER
CAPITAL PARTNERS MASTER FUND I, LTD., a Cayman Islands fund, and HARBINGER
CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P., a Delaware limited partnership
(collectively, the “Purchasers”).
 
In consideration of the mutual agreements, representations, warranties and
covenants herein contained, the parties hereto agree as follows:
 
1.    Definitions; Certain Rules of Construction.  As used in this Agreement,
the following terms shall have the following respective meanings:
 
“14% Notes Indenture” means the Indenture, dated as of March 30, 2006, by and
among the Issuers, the Guarantors named therein, and The Bank of New York, a New
York banking corporation, as Trustee, relating to the 14% Senior Secured
Discount Notes of the Issuers, as such Indenture is in effect on the date of
this Agreement (and without regard to any subsequent amendment thereto).
 
“16.5% Notes” has the meaning assigned to it in Section 5.10 hereof.
 
“16.5% Notes Indenture” means the Indenture, dated as of January 7, 2008, by and
among the Issuers, the Guarantors named therein, and The Bank of New York, a New
York banking corporation, as Trustee, relating to the 16.5% Senior Notes of the
Issuers, as such Indenture is in effect on the date of this Agreement (and
without regard to any subsequent amendment thereto).
 
“16.5% Notes Supplemental Indenture” means the Supplemental Indenture to the
16.5% Notes Indenture substantially in the form of Exhibit D hereof.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this Agreement,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Antitrust Laws” means the HSR Act, as amended, the Sherman Antitrust Act, as
amended, the Clayton Antitrust Act, as amended, the Federal Trade Commission
Act, as amended, and any other United States federal or state or foreign
statutes, rules, regulations, orders, decrees, administrative or judicial
doctrines or other laws that are designed to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade.

 
 

--------------------------------------------------------------------------------

 

 
“April Warrants” means one or more warrants to purchase an aggregate of
17,500,000 shares of Common Stock, substantially in the form attached as Exhibit
A-2 hereto.
 
“Authorizations” has the meaning assigned to it in Section 4.14(a) hereof.
 
“Board” means the board of directors MSV GP or any duly authorized committee
thereof.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
“Closings” has the meaning assigned to it in Section 3.2 hereof.
 
“Closing Dates” has the meaning assigned to it in Section 3.1 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the Voting Common Stock and the Non-Voting Common Stock.
 
“Company Transaction Proposal” has the meaning assigned to it in Section 8.6(e)
hereof.
 
“Disclosure Schedules” has the meaning assigned to it in Section 4 and Section
4A hereof.
 
“DOJ” has the meaning assigned to it in Section 6 hereof.
 
"Encumbrance" means any mortgage, pledge, hypothecation, claim, charge, security
interest, encumbrance, option, lien, put or call right, right of first offer or
refusal, proxy, voting right or other restrictions or limitations of any nature
whatsoever in respect of any property or asset, whether or not filed, recorded
or otherwise perfected under applicable Law, other than (a) those resulting from
Taxes which have not yet become delinquent or (b) minor liens and encumbrances
that do not materially detract from the value of the property or asset, or
materially impair the operations of either Issuer or SkyTerra or materially
interfere with the use of such property or asset.
 
“Environmental Protection Laws” means any Law enacted in any jurisdiction in
connection with or relating to the protection or regulation of the environment,
including those Laws regulating the disposal, removal, production, storing,
refining, handling, transferring, processing or transporting of hazardous or
toxic substances, and any orders, decrees or judgments issued by any court of
competent jurisdiction in connection with any of the foregoing.
 
“ERISA Plan” has the meaning assigned to it in Section 4.25(e) hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.
 
“Exchange Act Reports” means SkyTerra’s reports filed with the SEC since
December 31, 2007, pursuant to Section 13 of the Exchange Act.

 
2

--------------------------------------------------------------------------------

 

 
“Existing High Yield Indentures” means the 14% Notes Indenture and the 16.5%
Notes Indenture.
 
“FCC” has the meaning assigned to it in Section 4.14(a) hereof.
 
“First Closing Date” has the meaning assigned to it in Section 3.1(a) hereof.
 
“Fourth Closing Date” has the meaning assigned to it in Section 3.1(a) hereof.
 
“FTC” has the meaning assigned to it in Section 6 hereof.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“HSR Act” has the meaning assigned to it in Section 4A.6 hereof.
 
“Indebtedness” has the meaning assigned to it in the Indenture.
 
“Indenture” means the Indenture in the form attached hereto in Exhibit B.
 
“Intellectual Property” has the meaning assigned to it in Section 4.18(a)
hereof.
 
“IRS” means the Internal Revenue Service.
 
“Issuers” has the meaning assigned to it in the Preamble.
 
“in writing” means any form of written communication or a communication by means
of facsimile transmission, in all events delivered in accordance with Section
9.3(c) or Section 9.3(d).
 
“January Warrants” means one or more warrants to purchase an aggregate of
7,500,000 shares of Common Stock, substantially in the form attached as Exhibit
A-1 hereto.
 
“Law” means any constitution, treaty, statute, law, ordinance, regulation, rule,
standard, code, rule of common law, order or other requirement or rule enacted
or promulgated by any Governmental Authority.
 
“Material Adverse Effect” means any events, facts, changes or circumstances
which have had or would reasonably be expected to have a material adverse effect
on the business, assets, liabilities, properties, operations or financial
condition of SkyTerra, the Issuers and their Subsidiaries, taken as a whole,
except to the extent that such adverse effect results from (a) general economic,
regulatory or political conditions or changes therein in the United States or
the other countries in which such party operates; (b) financial or securities
market fluctuations or conditions; (c) changes in, or events or conditions
affecting, the satellite telecommunications industry generally; (d) changes in
applicable Law or in GAAP; (e) compliance with the terms of, or the taking of
any action required by, the MCSA, this Agreement or consented to by the
Purchasers, or the failure to take any actions for which the Purchasers and
Harbinger Co-

 
3

--------------------------------------------------------------------------------

 

 
Investment Fund, L.P. have withheld their consent pursuant to Section 16.1(k) of
the MCSA; or (f) the failure of any in-orbit assets of SkyTerra and its
Subsidiaries existing as of the date of this Agreement (which, for the avoidance
of doubt, consist of two satellites known as MSAT-1 and MSAT-2) unless such
failure constitutes a material threat to the Authorizations or would be likely
to hinder the ability of SkyTerra and its Subsidiaries to obtain material new
permits, licenses, certificates, registrations or other similar authorizations;
provided, however, that the exclusions set forth in clauses (a) to (d) shall not
apply if the impact on SkyTerra, the Issuers and their Subsidiaries, taken as a
whole, is materially disproportionate to the impact on other satellite companies
involved in a business similar to that of SkyTerra, the Issuers and their
Subsidiaries.
 
“MCSA” means the Master Contribution and Support Agreement dated July 24, 2008
among the Purchasers, Harbinger Co-Investment Fund, L.P., SkyTerra, MSV and
Mobile Satellite Ventures Subsidiary LLC.
 
“MSV” has the meaning assigned to it in the Preamble.
 
“MSV GP” means Mobile Satellite Ventures GP, Inc., a Delaware corporation and
the general partner of MSV.
 
“MSV Finance Co.” has the meaning assigned to it in the Preamble.
 
“MSV Option Exchange” means the revised offer by SkyTerra to issue options to
purchase shares of Common Stock in exchange for the termination of outstanding
options to purchase limited partnership units of MSV pursuant to the prospectus
dated May 15, 2008, as supplemented to date, filed by SkyTerra with the SEC
pursuant to Rule 424(b)(3) under the Securities Act on Registration Statement
No. 333-144093.
 
“Non-Voting Common Stock” means the non-voting common stock, par value $0.01 per
share, of SkyTerra.
 
“Notes” has the meaning assigned to it in Section 2 hereof.
 
“Original Issue Date” means the date on which the January Warrants are first
issued.
 
“Payment-in-Kind Notes” means additional Notes issued under the Indenture on the
same terms and conditions as the Notes issued on a particular Closing Date for
the purpose of paying interest on the Notes issued on such Closing Date.
 
“Pension Plan” has the meaning assigned to it in Section 4.25(e) hereof.
 
“Permits” has the meaning assigned to it in Section 4.15 hereof.
 
“Person” means an individual, entity, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, and
any Governmental Authority.
 
“Public Offering” means an underwritten public offering or a registered direct
placement resulting in net proceeds to SkyTerra or any of its Subsidiaries of at
least $50,000,000.

 
4

--------------------------------------------------------------------------------

 

 
“PUC” has the meaning assigned to it in Section 4.14(a) hereof.
 
“Purchasers” has the meaning assigned it in the Preamble.
 
“Registration Rights Agreement” means the Registration Rights Agreement attached
as Exhibit E to the MCSA.
 
“Registration Statements” means SkyTerra’s registration statements filed with
the SEC since December 31, 2007, pursuant to the Securities Act.
 
“Restricted Common Stock” means shares of Non-Voting Common Stock or Voting
Common Stock which are, or which upon their issuance on the exercise of the
Warrants would be, and shares of Voting Common Stock issued upon exchange of
such shares of Non-Voting Common Stock pursuant to Section 8.1, evidenced by a
certificate bearing the restrictive legend set forth in Section 8.3(a) hereof.
 
“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” means the Exchange Act Reports and the Registration Statements.
 
“Second Closing Date” has the meaning assigned to it in Section 3.1(a) hereof.
 
“Securities” mean, collectively, the Notes and the Warrants.
 
“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.
 
“Significant Subsidiary” means any “significant subsidiary” of the Issuers
within the meaning of Rule 1-02 under Regulation S-X.
 
“SkyTerra” has the meaning assigned to it in the Preamble.
 
“Subsidiary” means, with respect to any Person at any time, (a) any other Person
the accounts of which would be required by GAAP to be consolidated with those of
such first Person in its consolidated financial statements as of such time, and
(b) any other Person the capital securities of which, having ordinary voting
power to elect a majority of the board of directors (or other Persons having
similar functions) are, or other ownership interest ordinarily constituting a
majority voting interest is, at such time, directly or indirectly, owned or
controlled by such first Person or one or more of its Subsidiaries.  Unless
otherwise expressly provided, all references herein to “Subsidiary” means a
Subsidiary of the Issuers.
 
“Superior Proposal” has the meaning assigned to it in Section 8.6(e) hereof.
 
“Tax” or “Taxes” means any and all taxes, charges, fees, levies, imposts, duties
or other assessments of any kind whatsoever, imposed by or payable to any
federal, state, provincial,

 
5

--------------------------------------------------------------------------------

 

 
local, or foreign tax authority, including any gross income, net income,
alternative or add on minimum, franchise, profits or excess profits, gross
receipts, estimated, capital, goods, services, documentary, use, transfer, ad
valorem, business rates, value added, sales, customs, real or personal property,
capital stock, license, payroll, withholding or back up withholding, employment,
social security, workers’ compensation, unemployment compensation, utility,
severance, production, excise, stamp, occupation, premium, windfall profits,
occupancy, transfer, gains taxes, together with any interest, penalties,
additions to tax or additional amounts imposed with respect thereto.
 
“Third Closing Date” has the meaning assigned to it in Section 3.1(a) hereof.
 
“Transaction Documents” means, collectively, this Agreement, the Warrants, the
Notes, the Registration Rights Agreement and the Indenture, as well as all
certificates and exhibits executed or delivered in connection with such
agreements.
 
“Voting Common Stock” means the voting common stock, par value $0.01 per share,
of SkyTerra.
 
“Warrants” means the January Warrants and the April Warrants.
 
“Warrant Stock” has the meaning assigned to it in Section 8.3(a).
 
2.         Financial Terms of the Notes.  The Issuers have authorized or will
authorize prior to the Closing Dates the issuance and sale to the Purchasers of
up to $500,000,000 aggregate principal amount (plus any additional amounts
necessary to satisfy their obligations to deliver Payment-in-Kind Notes) of the
Issuers’ 16.00% Senior Unsecured Notes due July 1, 2013 (the “Notes”) to be
issued pursuant to the Indenture.  Interest on the Notes will accrue from the
issue date of such Notes at a rate of 16.00% per annum, computed on the basis of
a 360-day year of twelve 30-day months, payable semi-annually in arrears on each
July 1 and January 1, commencing July 1, 2009.  Until and including January 1,
2011, each and every interest payment on the Notes will be payable, at the
option of the Issuers, (i) in cash (a “Cash Payment”), (ii) in the form of
Payment-in-Kind Notes or (iii) in a combination of Cash Payment and
Payment-in-Kind Notes, with any Cash Payment being allocated pro rata among all
Notes on which interest is due on such date; provided, however, that interest
payments on each Note shall be made wholly in the form of a Cash Payment (x)
upon any prepayment of such Note (to the extent accrued on the amount being
prepaid), (y) upon the scheduled maturity of such Note and (z) at such other
time as such Note becomes due and payable (whether by acceleration or
otherwise).  Commencing July 1, 2011, interest on the Notes will be payable in
cash only.  The Notes will mature on July 1, 2013.
 
3.         Purchase and Sale of the Securities.
 
3.1           Purchase and Sale.  Subject to and upon the terms and conditions
set forth in this Agreement, the Indenture and the Warrants: (i) the Issuers
agree to issue and sell to the Purchasers, and the Purchasers hereby agree to
purchase from the Issuers, $150,000,000 principal amount of the Notes on January
6, 2009 or at such other time as the Issuers and the Purchasers may agree
(“First Closing Date”), $175,000,000 principal amount of the Notes on April 1,
2009 or at such other time as the Issuers and the Purchasers may agree (“Second

 
6

--------------------------------------------------------------------------------

 

 
Closing Date”), $75,000,000 principal amount of the Notes on July 1, 2009 or at
such other time as the Issuers and the Purchasers may agree (“Third Closing
Date”) and $100,000,000 principal amount of the Notes on January 4, 2010 or at
such other time as the Issuers and the Purchasers may agree (“Fourth Closing
Date”, and together with the First Closing Date, Second Closing Date and Third
Closing Date, collectively, the “Closing Dates”) and (ii) SkyTerra agrees to
issue and sell to the Purchasers, and the Purchasers hereby agree to purchase
from SkyTerra, the January Warrants on the First Closing Date and the April
Warrants on the Second Closing Date.
 
3.2           Closings. The closings of the sales to, and purchases by, the
Purchaser of the Securities as contemplated by Section 3.1 (the “Closings”)
shall occur at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153-0119, on the respective Closing Dates, subject, in each
case, to the satisfaction or waiver of all of the conditions set forth in
Section 7 hereof and in the Indenture, or at such other time and place as the
Issuers and the Purchasers may agree.  At each Closing, the Issuers shall
deliver to the Purchasers one or more Notes, substantially in the form set forth
in the Indenture, evidencing the principal amount of the Notes to be sold on
such Closing Date, and at the First Closing Date and the Second Closing Date,
SkyTerra shall deliver to the Purchasers one or more instruments evidencing the
January Warrants and the April Warrants, respectively, in each case registered
in the names of the Purchasers, against delivery to the Issuers of an amount
equal to 100% of the principal amount of the Notes to be sold on such Closing
Date by wire transfer of immediately available funds to an account or accounts
that the Issuers designate in writing to the Purchasers at least two Business
Days prior to the applicable Closing Date.
 
4.         Representations and Warranties of the Issuers. Except as disclosed in
the Disclosure Schedules delivered concurrently herewith (the “Disclosure
Schedules”), the Issuers jointly and severally hereby make the following
representations and warranties:
 
4.1           Status.  Each of the Issuers and their Significant Subsidiaries
(a) has been duly organized, and is validly existing and in good standing under
the Laws of the jurisdiction of its organization and has all requisite corporate
or other, as applicable, power and authority to own its property and assets and
to transact the business in which it is engaged, and presently proposes to
engage, and (b) has duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified, except where the
failure to be so qualified or be in good standing would reasonably be expected
to have a Material Adverse Effect.  Neither of the Issuers nor any of their
Significant Subsidiaries is currently in violation of any of the provisions of
its Certificate of Incorporation or By-laws (or other applicable charter
documents), each as amended to date.
 
4.2           Power and Authority.  All corporate or other action on the part of
each of the Issuers necessary for the authorization, execution, delivery and
performance of this Agreement and the Indenture and the consummation of the
transactions contemplated herein and therein have been taken or will have been
taken prior to the Closing Date for such document or transaction.  This
Agreement and the Indenture, when executed and delivered by each of the Issuers,
shall constitute the legal, valid and binding obligation of the Issuers and
shall be enforceable against the Issuers in accordance with the respective terms
of such agreements, except as such may be limited by bankruptcy, insolvency,
reorganization or other
 

 
7

--------------------------------------------------------------------------------

 

 
laws affecting creditors’ rights generally and by general equitable
principles.  The Issuers have all requisite corporate or other, as applicable,
power and authority to enter into this Agreement and the Indenture, and to carry
out and perform their obligations under the terms hereof and thereof.
 
4.3           No Violation.  Assuming the entry by the Issuers and the Trustee
into the 16.5% Notes Supplemental Indenture and the supplemental indenture
contemplated by Section 16.19 of the MCSA, none of the execution, delivery and
performance by the Issuers of this Agreement or the Indenture or compliance with
the terms and provisions hereof and thereof (a) will contravene any applicable
provision of any applicable Law, (b) will conflict with or result in any breach
of, any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Encumbrance upon any of the property or assets of either
of the Issuers or any of their Significant Subsidiaries pursuant to the terms
of, any indenture, mortgage, deed of trust, agreement or other material
instrument to which either of the Issuers or any of their Significant
Subsidiaries is a party or by which it or any of its or their property or assets
are bound or to which it may be subject, or result in the acceleration of any
obligation of the Issuers or (c) will violate any provision of the Certificate
of Incorporation or By-laws (or other applicable charter documents) of the
Issuers, each as amended to date, except in the case of (a) or (b), where such
breach or conflict would not reasonably be expected to have a Material Adverse
Effect.
 
4.4           Capitalization.  Section 4.4 of the Disclosure Schedules discloses
the number of authorized, issued and outstanding limited partnership units of
MSV, and outstanding warrants and options to purchase limited partnership units
of MSV as of the date hereof.  As of the date hereof, 100,000 limited
partnership units were reserved for future issuance pursuant to outstanding
options, restricted shares/phantom units, and warrants issued by MSV (assuming
the consummation of the MSV Option Exchange).  As of the date hereof, 6,400,000
additional limited partnership units were authorized and reserved for future
issuance pursuant to option and other equity plans adopted or approved by MSV
(assuming the consummation of the MSV Option Exchange).  As of the date hereof,
except as disclosed in Section 4.4 of the Disclosure Schedules, there are no
other outstanding options, warrants, rights (including conversion or preemptive
rights) or any agreement for the purchase or acquisition from MSV or any
wholly-owned Subsidiary of any of MSV’s limited partnership units or voting
agreements with respect to equity of MSV.  All outstanding limited partnership
units of MSV have been duly authorized, validly issued, fully paid and
nonassessable.  As of the date hereof, except as disclosed in Section 4.4 of the
Disclosure Schedules, there are no anti-dilution or price adjustment provisions
contained in any security issued by MSV (or in any agreement providing rights to
security holders). None of the outstanding limited partnership units of MSV were
issued in violation of the Securities Act or any state securities laws.
 
4.5           Valid Issuance of the Notes.  The Notes have been or prior to
their issuance will be duly authorized and when delivered against payment
therefor in accordance with this Agreement and the Indenture will constitute
valid and binding obligations of the Issuers, entitled to the benefits of the
Indenture and enforceable against the Issuers in accordance with their terms.
 

 
8

--------------------------------------------------------------------------------

 

 
4.6           Litigation.  Except as disclosed in Section 4.6 of the Disclosure
Schedules, no actions, suits, claims, investigations or proceedings are pending
or, to the Issuers’ knowledge, threatened or reasonably likely to be asserted
that would reasonably be expected to have, individually or in the aggregate, (a)
a Material Adverse Effect or (b) an adverse effect on the rights or remedies of
the Purchasers or on the ability of the Issuers or their Significant
Subsidiaries to perform their respective obligations under the Transaction
Documents.  Except as disclosed in Section 4.6 of the Disclosure Schedules,
neither of the Issuers nor any of their Significant Subsidiaries is a party to
or named in or subject to any order, writ, injunction, judgment or decree of any
court or Governmental Authority.
 
4.7           Approvals.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5 below, except (a) for any
required filings and recordings which have been made and are in full force and
effect, (b) for applicable blue sky notice filings, and (c) for the consents,
approvals, authorizations, orders, registrations, qualifications, notices or
filings disclosed in Section 4.7 of the Disclosure Schedules, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any Person or Governmental Authority, is
required to authorize or is required for or as a condition to (i) the execution
and delivery of the Transaction Documents or the consummation of the issuance
and sale of the Notes contemplated hereby or (ii) the legality, validity,
binding effect or enforceability of the Transaction Documents.  The execution
and delivery by the Issuers of this Agreement and the Indenture and the issuance
of the Notes do not require the consent or approval of the security holders of
the Issuers or of any other Person.
 
4.8           Indebtedness.  Except for Indebtedness disclosed in Section 4.8 of
the Disclosure Schedules and in SkyTerra’s Annual Report on Form 10-K for the
year ended December 31, 2007, and in SkyTerra’s Quarterly Report on Form 10-Q
for the quarter ended March 31, 2008, or incurred pursuant to this Agreement,
the Issuers and their Significant Subsidiaries, taken as a whole, have no
Indebtedness outstanding at the date hereof.  Neither the Issuers nor any
Significant Subsidiary are in default with respect to any outstanding
Indebtedness or any instrument relating thereto, and no event has occurred, or
facts and circumstances exist, which, after passage of time, would result in
such a default.
 
4.9           Investment Company Act.  Neither of the Issuers is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940.
 
4.10         No Material Adverse Effects.  Except as disclosed in Section 4.10
of the Disclosure Schedules, since December 31, 2007 through the date hereof,
(a) no event has occurred which has had, or would reasonably be expected to
have, a Material Adverse Effect, and (b) no event has occurred, and the Issuers
have not taken any action, that would have required the consent of the
Purchasers pursuant to Section 16.1 of the MCSA had such event or action
occurred after the date of the MCSA.
 
4.11         Tax Returns and Payments.  Except as would not reasonably be
expected to have a Material Adverse Effect or except as disclosed in Section
4.11 of the Disclosure Schedules, (a) each of the Issuers and Significant
Subsidiaries has filed all domestic and foreign Tax returns and reports required
to be filed by it, all such returns and
 

 
9

--------------------------------------------------------------------------------

 

 
reports are true and correct to the best of the Issuers’ knowledge, and each of
the Issuers and Significant Subsidiaries has paid all Taxes and other
assessments shown due on such returns and reports; (b) there is no pending or,
to the knowledge of the Issuers, threatened non-routine examination,
investigation, audit, suit, action, claim or proceeding relating to Taxes of
either of the Issuers or any of the Significant Subsidiaries; (c) none of the
Issuers or any of the Significant Subsidiaries have received written notice of a
determination by any taxing authority that any material Tax amounts are owed by
the Issuers or any of the Significant Subsidiaries, which determination has not
been paid, compromised, or otherwise finally disposed of, and, to the knowledge
of the Issuers, no such determination is proposed or threatened; and (d) there
are no Encumbrances arising from or related to Taxes on or pending against
either of the Issuers or any of the Significant Subsidiaries, or any of their
properties, other than statutory liens for Taxes that are not yet due and
payable.
 
4.12         Significant Subsidiaries.  As of the date hereof, the Issuers have
no directly or indirectly held Significant Subsidiary other than those disclosed
in Section 4.12 of the Disclosure Schedules.  Except as disclosed in Section
4.12 of the Disclosure Schedules, each of the Issuers and their Significant
Subsidiaries has good and marketable title to all of the shares (or other equity
interests) it purports to own of the stock of each Significant Subsidiary, free
and clear in each case of any Encumbrance (defined for purposes hereof without
regard to the exceptions contained in (a) and (b) of the definition of
Encumbrance), except as otherwise pledged in the 14% Notes Indenture.  All such
shares have been duly authorized, validly issued and are fully paid and
nonassessable.  As of the date hereof, the Issuers are not party to any joint
venture or similar arrangement, except as disclosed in Section 4.12 of the
Disclosure Schedules.
 
4.13         Properties.  Except as disclosed in Section 4.13 of the Disclosure
Schedules, each of the Issuers and each of their Significant Subsidiaries owns
all of its respective properties and assets, free and clear of all
Encumbrances.  With respect to leased property and assets, the Issuers and their
Significant Subsidiaries are in material compliance with such leases and hold a
valid leasehold interest, free of any Encumbrances, except as would not
reasonably be expected to have a Material Adverse Effect.
 
4.14         Regulatory Matters.
 
(a)           Authorizations.  Section 4.14(a)(i) of the Disclosure Schedules
lists all material Federal Communications Commission (“FCC”), state public
utility commission (“PUC”) and foreign regulatory authority permits, licenses,
certificates, registrations and other similar material authorizations held by
the Issuers and their Significant Subsidiaries as of the date hereof
(collectively, the “Authorizations”).  Except as disclosed in Section
4.14(a)(ii) of the Disclosure Schedules, the Issuers and their Significant
Subsidiaries have all necessary or appropriate Authorizations for the conduct of
their business as such business is being conducted as of the date
hereof.  Except as disclosed in Section 4.14(a)(ii) of the Disclosure Schedules,
the Issuers and their Significant Subsidiaries are in compliance with all such
Authorizations and any terms and conditions thereof, except as would not
reasonably be expected to have a Material Adverse Effect.  Except as disclosed
in Section 4.14(a)(ii) of the Disclosure Schedules, each Authorization which is
material to the business of the Issuers is valid and in full force and effect,
and, as of the date hereof, the Issuers and their Significant Subsidiaries have
not received notice

 
10

--------------------------------------------------------------------------------

 
 
from the FCC, any PUC, or any foreign regulatory authority of its intention to
revoke, suspend, condition or fail to renew any such Authorization.  Except as
disclosed in Section 4.14(a)(ii) of the Disclosure Schedules, no event has
occurred or facts and circumstances exist, which allows or would reasonably be
expected to allow, or which after notice or lapse of time would allow or would
reasonably be expected to allow, revocation, suspension, non-renewal or
termination or result in any other material impairment of the Issuers’ or their
Significant Subsidiaries’ rights under any of its Authorizations.
 
(b)           Compliance with Laws.  Except as disclosed in Section 4.14(b) of
the Disclosure Schedules, the conduct of the Issuers’ and their Significant
Subsidiaries' business complies with all applicable U.S., state, local and
foreign Laws (including, without limitation, the Communications Act of 1934, as
amended, and the Communications Assistance for Law Enforcement Act), ordinances,
rules, regulations, and orders (including, without limitation, those issued by
the FCC, any PUC or any foreign regulatory authority), in each case, except as
would not reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in Section 4.14(b) of the Disclosure Schedules, none of the Issuers
nor any of their respective Significant Subsidiaries is in violation of any
applicable Environmental Protection Laws and, to the Issuers’ knowledge, no
material expenditures are or will be required in order to comply with any such
Laws, in each case, except as would not reasonably be expected to have a
Material Adverse Effect.
 
(c)           Regulatory Filings.  As of the date hereof, the Issuers and their
Significant Subsidiaries have made all material regulatory filings required, and
paid all applicable fees and assessments imposed, with respect to the
Authorizations, including but not limited to FCC regulatory fees, Universal
Service Fund contributions, Telecommunications Relay Service Fund contributions,
and North American Numbering Plan fees, and all such filings and the calculation
of such fees, are accurate in all material respects.
 
4.15         Permits. The Issuers and their Significant Subsidiaries have all
franchises, permits, licenses and any similar authority (the “Permits”)
necessary for the conduct of their business as being conducted by them, the lack
of which would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.  No suspension or cancellation of any of the Permits
is pending or, to the knowledge of the Issuers, threatened, which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Issuers believe they can obtain, without undue burden or
expense, any similar authority for the conduct of their business as presently
proposed to be conducted as of the date hereof.  The Issuers and their
Significant Subsidiaries are not in default under any of such Permits.
 
4.16         Brokers.  Neither of the Issuers nor any Significant Subsidiary has
any liability to pay any fees, commissions or other similar compensation to any
broker, finder, investment banker, financial advisor or other similar Person in
connection with the transactions contemplated by this Agreement, other than
Morgan Stanley & Co. Incorporated, all fees of which shall be paid by MSV or
SkyTerra.
 
4.17         Leases.  Each of the Issuers and the Significant Subsidiaries has
complied with all material obligations under all leases for real property to
which it is a party
 

 
11

--------------------------------------------------------------------------------

 

 
as a lessee.  All leases relating to the leasehold estates of each of the
Issuers and the Significant Subsidiaries necessary for the conduct of the
business of such Person are, with respect to the Issuers, valid and enforceable,
and, to the knowledge of the Issuers, are, valid and enforceable with respect to
the lessor, and each of the Issuers and the Significant Subsidiaries that is the
lessee in respect thereof currently enjoys peaceful and undisturbed possession
of the premises subject thereto.
 
4.18         Intellectual Property.
 
(a)           Except as disclosed in Section 4.18(a) of the Disclosure
Schedules, the Issuers and each of their Significant Subsidiaries owns,
possesses or has the right to use, exploit and/or practice patents, trade
secrets, trademarks, service marks, trade names and copyrights, including
pursuant to any franchise and license agreements, and rights with respect
thereto (collectively, “Intellectual Property”), necessary for the present
conduct of its business and as such business is proposed to be conducted.
 
(b)           Except as disclosed in Section 4.18(b) of the Disclosure
Schedules, there are no outstanding options, licenses, or agreements of any kind
relating to the Issuers’ and/or its Significant Subsidiaries’ Intellectual
Property with the exception of agreements for the sale or license of the
Issuers’ products or services in the ordinary course of business.
 
(c)           Except as disclosed in Section 4.18(c) of the Disclosure
Schedules, neither of the Issuers nor any their Significant Subsidiaries is a
party to any agreement or license under which the Issuers or any Significant
Subsidiary acquires any right, license, title or interest in, under or to any
third party Intellectual Property (including without limitation any license to
open source software), other than (i) licenses that are available to the public
generally for a license fee of less than $10,000 (other than open source
software) and that were obtained in the ordinary course of business; and (ii)
license or ownership rights arising from services or development agreements (or
the like) made with third parties in the ordinary course of business.
 
(d)           The Issuers have not received any communications alleging that the
Issuers or any Significant Subsidiary has violated, infringed or misappropriated
or, by conducting its business as presently proposed, would violate, infringe or
misappropriate any of the Intellectual Property of any other Person.
 
(e)           Except as disclosed in Section 4.18(e) of the Disclosure
Schedules, to the knowledge of the Issuers and their Significant Subsidiaries,
no Person is infringing or misappropriating the Intellectual Property of the
Issuers or their Significant Subsidiaries.
 
(f)           Except as disclosed in Section 4.18(f) of the Disclosure Schedule,
neither of the Issuers nor any Significant Subsidiary is subject or a party to
any order, decree, judgment, stipulation or agreement restricting its ability to
conduct its business, including the sale of products or services in any
geographic area, market or field.
 
4.19         Securities Laws. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5, the offer, sale and
issuance of the Notes as provided in this Agreement is and is intended to be
exempt from the registration requirements of the Securities Act pursuant to
Section 4(2) thereof.

 
12

--------------------------------------------------------------------------------

 
 
4.20         Insurance.  Except as disclosed in Section 4.20 of the Disclosure
Schedules the Issuers and the Significant Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and sufficient to address risks anticipated in the
businesses in which the Issuers and the Significant Subsidiaries are currently
engaged.  Except as disclosed in Section 4.20 of the Disclosure Schedules,
neither of the Issuers nor any Significant Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain coverage from reputable insurers as may be
necessary to continue its business without a significant increase in cost.
 
4.21         No Defaults.  Except as disclosed in Section 4.21 of the Disclosure
Schedules, each of the Issuers and their Significant Subsidiaries has complied
in all material respects with the terms and conditions of any indenture,
mortgage, deed of trust, agreement, note or other instrument evidencing
Indebtedness of the Issuers or their Significant Subsidiaries, and, except as
disclosed in Section 4.21 of the Disclosure Schedules, none of the Issuers or
their Significant Subsidiaries or, to the best knowledge of the Issuers, any
other party thereto is in default in the performance or compliance with any
provisions thereof, except as would not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed in Section 4.21 of the Disclosure
Schedules, all of the foregoing instruments are in full force and effect as of
the date hereof and have not been terminated, rescinded or withdrawn, except as
would not reasonably be expected to have a Material Adverse Effect.
 
4.22         Internal Accounting Controls.  Each of the Issuers maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
4.23         MSV Finance Co.  MSV Finance Co. owns no material assets and
engages in no material business activities other than being a co-issuer under
the Existing High Yield Indentures and the transactions contemplated hereby.
 
4.24         Satellites.
 
(a)           Section 4.24(a) of the Disclosure Schedules sets forth a list of
all contracts to which the Issuers or any of their Subsidiaries is a party or
bound, for or related to the construction, launch, operation, sale or resale of
capacity or services from, and/or the coordination of, satellites now in orbit
or under construction that are used or planned to be used by the Issuers or any
of their Subsidiaries, and the frequencies authorized for such use, including
for terrestrial services (the “Satellite Contracts”) as of the date hereof. All
of the Satellite Contracts are valid, binding and in full force and effect and
the Issuers, and to the knowledge of the Issuers, the counterparties thereto are
not in default under any material provision of any of such contracts.

 
13

--------------------------------------------------------------------------------

 
 
(b)           The satellite health reports that are listed in Section 4.24(b) of
the Disclosure Schedules are, as of the date hereof, the most recent satellite
health reports issued for each of the satellites used by the Issuers or any of
their Subsidiaries. The Issuers have provided to the Purchasers complete copies
of such reports, and such reports fairly and accurately describe the health and
anticipated remaining life of each such satellite.
 
(c)           Section 4.24(c) of the Disclosure Schedules provides a summary of
the licensed spectrum actually available for use by the Issuers and their
Subsidiaries in accordance with the coordination agreements to which the Issuers
or any of their Subsidiaries is subject.
 
4.25         Employee Benefits.
 
(a)           All benefit and compensation plans, contracts, policies or
arrangements covering current or former employees or other service providers of
MSV and its Subsidiaries and current or former directors of MSV, including, but
not limited to, “employee benefit plans” within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
deferred compensation, severance, stock option, stock purchase, stock
appreciation rights, stock based, incentive and bonus plans (the “Benefit
Plans”), other than Benefit Plans maintained outside of the United States
primarily for the benefit of employees working outside of the United States
(such plans hereinafter being referred to as “Non-US Benefit Plans”), are listed
on Section 4.25(a) of the Disclosure Schedules, and each Benefit Plan which has
received a favorable opinion letter from the IRS National Office, including any
master or prototype plan, has been separately identified.  True and complete
copies of all Benefit Plans listed on Section 4.25(a) of the Disclosure
Schedule, including, but not limited to, any trust instruments, insurance
contracts and, with respect to any employee stock ownership plan, loan
agreements forming a part of any Benefit Plans, and all amendments thereto have
been provided or made available to the Purchasers.
 
(b)           Section 4.25(b) of the Disclosure Schedule also sets forth the
names, corporate and functional titles, hire dates and the 2007 and 2008 annual
salaries, incentive compensation, bonuses and other compensation of all
executive officers and current directors of MSV as of the date hereof.
 
(c)           Neither MSV nor any or its Subsidiaries nor any entity which is
considered one employer with MSV under Section 4001 of ERISA or Section 414 of
the Code (i) maintains or contributes to or has within the past six years
maintained or contributed to a Pension Plan that is subject to Subtitles C or D
of Title IV of ERISA or (ii) maintains or has an obligation to contribute to or
has within the past six years maintained or had an obligation to contribute to a
multiemployer plan as defined in Section 3(37) of ERISA.
 
(d)           There has been no amendment to or announcement by MSV or any of
its Subsidiaries relating to, or change in employee participation or coverage
under, any Benefit Plan which would increase materially the expense of
maintaining such plan above the level of the expense incurred therefor for the
most recent fiscal year.
 
(e)           Each Benefit Plan complies in form and has been operated in
substantial compliance with its terms and the requirements of ERISA, the Code
and other applicable  Laws.
 

 
14

--------------------------------------------------------------------------------

 
 
Each Benefit Plan which is subject to ERISA (the “ERISA Plans”) that is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA
(“Pension Plan”) and that is intended to be qualified under Section 401(a) of
the Code, has received a favorable determination letter from the IRS, or is
comprised of a master or prototype plan that has received an opinion from the
IRS, covering all tax  Law changes prior to the Economic Growth and Tax Relief
Reconciliation Act of 2001 or has applied to the IRS for such favorable
determination letter within the applicable remedial amendment period under
Section 401(b) of the Code, and to the best knowledge of MSV no event has
occurred that would reasonably be expected to result in revocation of any such
favorable determination letter or the loss of the qualification of such ERISA
Plan under Section 401(a) of the Code.  To the Issuers’ knowledge, neither MSV
nor any of its Subsidiaries has engaged in a transaction with respect to any
ERISA Plan that, assuming the taxable period of such transaction expired as of
the date hereof, could subject MSV or any Subsidiary to a tax or penalty imposed
by either Section 4975 of the Code or Section 502(i) of ERISA in an amount which
would be material. Neither MSV nor any of its Subsidiaries has incurred or
reasonably expects to incur a material tax or penalty imposed by Section 4980F
of the Code or Section 502 of ERISA.
 
(f)           Except as set forth in Section 4.25(f) of the Disclosure
Schedules, as of the date hereof, there is no material pending or, to the best
knowledge of the Issuers, threatened litigation relating to the Benefit Plans.
Neither MSV nor any of its Subsidiaries has any obligations for retiree health
and life benefits under any Benefit Plan or collective bargaining agreement. MSV
or its Subsidiaries may amend or terminate any such plan at any time without
incurring any liability thereunder other than in respect of claims incurred
prior to such amendment or termination.
 
(g)           Neither the execution of this Agreement nor the consummation of
the transactions contemplated herein will (w) entitle any employees of MSV or
any of its Subsidiaries to severance pay or any increase in severance pay upon
any termination of employment after the date hereof, (x) accelerate the time of
payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the Benefit Plans,
(y) limit or restrict the right of MSV or any of its Subsidiaries to merge,
amend or terminate any of the Benefit Plans or (z) result in payments under any
of the Benefit Plans which would not be deductible under Section 162(m) or
Section 280G of the Code. No Benefit Plan or other agreement provides any
employee, director or other service provider of MSV or its Subsidiaries with any
amount of additional compensation if such individual is provided amounts subject
to excise or additional taxes imposed under Sections 409A or 4999 of the Code.
 
(h)           Neither MSV nor any of its Subsidiaries has any material liability
by reason of an individual who performs or performed services for MSV or any of
its Subsidiaries in any capacity being improperly excluded from participating in
a Benefit Plan; and each of the employees of MSV and its Subsidiaries has been
properly classified by MSV and its Subsidiaries as “exempt” or “non-exempt”
under applicable Law.
 
4.26         Labor Matters.  Except as set forth in Section 4.26 of the
Disclosure Schedule:

 
15

--------------------------------------------------------------------------------

 
 
(a)           Neither MSV nor any of its Subsidiaries is a party to any
collective bargaining agreement or other labor union contract applicable to
persons employed by MSV or its Subsidiaries, nor are they under any current
obligation to bargain with any bargaining agent on behalf of any such persons,
nor, to the best knowledge of MSV, are there any organizational campaigns,
petitions or other unionization activities seeking recognition of a collective
bargaining unit which could affect MSV or any of its Subsidiaries.
 
(b)           There are no strikes, material organized slowdowns or material
organized work stoppages pending or, to the best knowledge of MSV after due
inquiry, threatened between MSV or any of its Subsidiaries, on the one hand, and
any of their respective employees, on the other hand, and MSV has not
experienced any such strike, slowdown or work stoppage within the past three (3)
years.
 
(c)           Neither MSV nor any of its Subsidiaries has breached or otherwise
failed to comply with the provisions of any collective bargaining or union
contract that could reasonably be expected to have a Material Adverse Effect
and, to the best knowledge of MSV, there are no grievances outstanding against
MSV or any of its Subsidiaries under any such contract that could reasonably be
expected to have a Material Adverse Effect.
 
(d)           There are no unfair labor practice complaints pending against MSV
or any of its Subsidiaries before the US National Labor Relations Board or any
other Governmental Authority or any current union representation questions
involving employees of MSV or any of its Subsidiaries that could have a Material
Adverse Effect.
 
(e)           MSV and its Subsidiaries are currently in compliance in all
material respects with all applicable Laws relating to the employment of labor,
including those related to wages (including the payment of overtime), hours,
worker classifications (including proper classification of any independent
contractors or consultants), collective bargaining, unemployment insurance,
workers’ compensation, discrimination and record-keeping.
 
(f)           To the best knowledge of the Issuers, each employee of MSV who is
located in the United States and is not a United States citizen has all
necessary approvals and authorizations necessary to work in the United States in
accordance with applicable Law.
 
(g)           Each of MSV and its Subsidiaries has paid in full to all
employees, or adequately reserved in accordance with MSV’s historical accounting
practices, policies and principles consistently applied, all wages, salaries,
commissions, bonuses, benefits and other compensation due to or on behalf of
such employees except to the extent as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(h)           There is no claim with respect to payment of wages, salary or
overtime pay that has been asserted or, to the best knowledge of the Issuers, is
now pending or threatened before any Governmental Authority with respect to any
persons currently or
 

 
16

--------------------------------------------------------------------------------

 

formerly employed by MSV or any of its Subsidiaries except to the extent as has
not had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(i)           As of the date hereof, neither MSV nor any of its Subsidiaries is
a party to, or otherwise bound by, any consent decree with, or citation by, any
Governmental Authority relating to employees.
 
(j)           There is no charge or proceeding with respect to a material
violation of any occupational safety or health standards that has been asserted
or is now pending or, to the best knowledge of the Issuers, threatened with
respect to MSV that could reasonably be expected to have a Material Adverse
Effect.
 
(k)          As of the date hereof, there is no charge of discrimination in
employment or employment practices, for any reason, including, without
limitation, age, gender, race, religion or other legally-protected category, or
any alleged violation of any privacy Laws, which has been asserted or, to the
best knowledge of the Issuers, is now pending or threatened before the United
States Equal Employment Opportunity Commission, or any other Governmental
Authority in any jurisdiction in which MSV or any of its Subsidiaries has
employed or currently employs any Person that could reasonably be expected to
have a Material Adverse Effect.
 
(l)           As of the date hereof, neither MSV nor any of its Subsidiaries has
received written notice of the intent of any federal, state, local or foreign
Governmental Authority responsible for the enforcement of labor or
employment  Laws to conduct an investigation with respect to or relating to MSV
or any of its Subsidiaries and no such investigation is in progress.
 
(m)          Except as set forth in Section 4.26(m) of the Disclosure Schedule,
as of the date hereof, neither MSV nor any of its Subsidiaries is aware that any
officer intends to terminate employment with MSV or its Subsidiaries, as
applicable.
 
4.27         No Undisclosed Relationships.  Except as set forth on Section 4.27
of the Disclosure Schedules, no relationship, direct or indirect, exists between
or among the Issuers, on the one hand, and the directors, officers, stockholders
or other Affiliates of the Issuers, on the other, that would be required by the
Securities Act to be described in a registration statement to be filed with the
SEC that has not been previously disclosed in an SEC Report.
 
4.28         Related Party Transactions.  Except as disclosed in Section 4.28 of
the Disclosure Schedules, as of the date hereof, no executive officer or
director of the Issuers: (a) has any cause of action or other claim whatsoever
against, or owes any amounts to, the Issuers, except for claims of employees in
the ordinary course of business, such as for accrued vacation pay or for accrued
benefits under an employee benefit plan maintained by the Issuers; (b) owns,
directly or indirectly, in whole or in part, any tangible or intangible property
which the Issuers are using or which is necessary for the business of the
Issuers; (c) owns, other than ownership of less than 1% of the issued and
outstanding equity of a publicly listed company,
 

 
17

--------------------------------------------------------------------------------

 
 
any direct or indirect interest of any kind in, or is an Affiliate or employee
of, or consultant or lender to, or borrower from, or has the right to
participate in the management, operations or profits of, any Person that is (i)
a competitor, supplier, customer, client, distributor, lessor, tenant, creditor
or debtor of the Issuers, (ii) engaged in a business related to the business of
the Issuers or (iii) participating in any transaction to which either of the
Issuers is a party; or (d) otherwise is or has been a party to any contract or
transaction with the Issuers, except for their respective employment contracts
with the Issuers.
 
4.29         Solvency.  As of the date hereof (after giving effect to the
transactions contemplated herein) and on each of the First Closing Date and the
Second Closing Date (after giving effect to the transactions contemplated on
such dates), MSV will be Solvent giving effect to any right of subrogation or
contribution.  As used in this paragraph, the term “Solvent” means, with respect
to a particular date and with respect to a particular entity, that on such date
(i) the then present fair market value (or then present fair saleable value) of
the assets of such entity is not less than the total amount required to pay the
liabilities of such entity on its total then existing debts and liabilities
(including contingent liabilities) as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to such entity; (ii) assuming consummation of the issuance of the
Harbinger Shares (as defined in the MCSA) as contemplated by the MCSA and this
Agreement, such entity does not intend to incur, or believe that it will incur,
debts or liabilities beyond its ability to pay as such debts and liabilities
mature; (iii) such entity is not engaged in any business or transaction, and
does not propose to engage in any business or transaction, for which its
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged; and (iv) such entity is not a defendant in any civil action that would
result in a judgment that such entity is or would become unable to satisfy.
 
4A           Representations and Warranties of SkyTerra.  Except as disclosed in
the Disclosure Schedules, SkyTerra hereby makes the following representations
and warranties:
 
4A.1              Corporate Status.  SkyTerra (a) has been duly organized, and
is validly existing and in good standing under the Laws of the jurisdiction of
its organization and has all requisite corporate power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (b) has duly qualified to do business and is
in good standing in each jurisdiction where it is required to be so qualified,
except where the failure to be so qualified or be in good standing would
reasonably be expected to have a Material Adverse Effect.  SkyTerra is not
currently in violation of any of the provisions of its Certificate of
Incorporation or By-laws, each as amended to date.
 
4A.2              Corporate Power and Authority.  All corporate action on the
part of SkyTerra necessary for the authorization, execution, delivery and
performance of this Agreement and the issuance of the Warrants and the
consummation of the transactions contemplated herein and therein have been taken
or will be taken prior to the First Closing Date.  The Warrants when executed
and delivered by SkyTerra, shall constitute the legal, valid and binding
obligation of SkyTerra and shall be enforceable against SkyTerra in accordance
with their respective terms and the terms of this Agreement, except as such may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable

 
18

--------------------------------------------------------------------------------

 
 
principles. SkyTerra has all requisite corporate power and authority to enter
into this Agreement and the Warrants and to carry out and perform its
obligations under the terms hereof and thereof.
 
4A.3              No Violation.  None of the execution, delivery and performance
by SkyTerra of this Agreement and the Warrants, or compliance with the terms and
provisions hereof and thereof (a) will contravene any applicable provision of
any applicable Law, (b) will conflict with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Encumbrance upon any of the property or assets of SkyTerra or any
of its Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of
trust, agreement or other material instrument to which SkyTerra or any of its
Subsidiaries is a party or by which it or any of its property or assets are
bound or to which it may be subject or result in the acceleration of any
obligation of SkyTerra or (c) will violate any provision of the Certificate of
Incorporation or By-laws of SkyTerra or any of its Subsidiaries, each as amended
to date, except in the case of (a) and (b), where such breach or conflict would
not reasonably be expected to have a Material Adverse Effect.
 
4A.4              Capitalization. Section 4A.4 of the Disclosure Schedules
discloses the number of authorized, issued and outstanding shares of capital
stock of SkyTerra, and outstanding warrants and options to purchase capital
stock of SkyTerra as of the date hereof.  As of the date hereof, 1,596,571
shares of Common Stock are reserved for future issuance pursuant to outstanding
options.  As of the date hereof, 12,828,411 shares of Common Stock are reserved
for the MSV Option Exchange and up to 13,139,696 shares of Common Stock are
reserved for future issuance pursuant to outstanding warrants issued by
SkyTerra.  As of the date hereof, a total of 11,030,259 additional shares of
Common Stock are authorized and reserved for future issuance pursuant to option
and other equity plans adopted or approved by SkyTerra.  As of the date hereof,
except as further disclosed in Section 4A.4 of the Disclosure Schedules or for
the right to purchase SkyTerra Common Stock upon exercise of the Warrants, there
are no other outstanding options, warrants, rights (including conversion or
preemptive rights) or any agreement for the purchase or acquisition from
SkyTerra of any shares of SkyTerra’s capital stock or voting agreements with
respect to equity of SkyTerra or any of its Subsidiaries.  All outstanding
shares of the capital stock of SkyTerra have been duly authorized, validly
issued, fully paid and nonassessable.  Except as disclosed in Section 4A.4 of
the Disclosure Schedules, there are no obligations, contingent or otherwise, of
SkyTerra or its Subsidiaries to repurchase, redeem or otherwise acquire any
shares of Common Stock or other equity securities of SkyTerra or its
Subsidiaries.  Except as disclosed in Section 4A.4 of the Disclosure Schedules,
the sale of the Warrants, and the issuance of any Common Stock upon exercise of
the Warrants, will not result in SkyTerra being obligated to issue, sell or
purchase, pursuant to any existing pre-emptive, anti-dilution, redemption or
other right of third parties, shares of Common Stock or other securities to or
from any Person (other than the Purchasers), and will not result in a right of
any holder of convertible or contingent securities issued by SkyTerra to adjust
the exercise, conversion, exchange or reset price under such securities,
including, in any such case, pursuant to any “poison pill” or
shareholders rights plan.  As of the date hereof, except as set forth in
outstanding warrants or as disclosed in Section 4A.4 of the Disclosure
Schedules, there are no anti-dilution or price adjustment provisions contained
in any security issued by SkyTerra (or in any agreement providing rights to
security holders). None of
 
 
19

--------------------------------------------------------------------------------

 
 
the outstanding Common Stock was issued in violation of the Securities Act or
any state securities laws.
 
4A.5              Valid Issuance of the Common Stock.
 
(a)           The shares of Common Stock issuable upon exercise of the Warrants
in accordance with the terms of the Warrants have been (or will, by the First
Closing Date, be) duly authorized by SkyTerra and, when delivered in accordance
with the terms of the Warrants (a) will be validly issued, fully paid and
nonasessable, (b) assuming the waiver by the Purchasers of certain preemptive
rights pursuant to Section 16.17 of the MCSA, will not be subject to any
preemptive rights or any other similar contractual rights of the stockholders of
SkyTerra or any other Person, and (c) will be delivered to the Purchasers or
their designated transferee, free and clear of any Encumbrances (defined for
purposes hereof without regard to the exceptions set forth in clauses (a) and
(b) of the definition of Encumbrance) which are imposed by SkyTerra, or arise as
a result of SkyTerra’s action or omission.  SkyTerra has reserved from its duly
authorized capital stock the number of shares of Common Stock issuable upon the
exercise in full of the Warrants.
 
(b)           The shares of Voting Common Stock issuable upon exchange of the
shares of Non-Voting Common Stock in accordance with the terms of Section 8.1
hereof have been duly authorized by SkyTerra and, when delivered in accordance
with the terms of this Agreement (a) will be validly issued, fully paid and
nonasessable, (b) will not be subject to any preemptive rights or any other
similar contractual rights of the stockholders of SkyTerra or any other Person,
and (c) will be delivered to the Purchasers or their designated transferee, free
and clear of any Encumbrances (defined for purposes hereof without regard to the
exceptions set forth in clauses (a) and (b) of the definition of Encumbrance)
which are imposed by SkyTerra, or arise as a result of SkyTerra’s action or
omission.  SkyTerra has reserved from its duly authorized capital stock the
number of shares of Common Stock issuable upon the exchange in full of the
Non-Voting Common Stock.
 
4A.6              Approvals.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5 below, except (a) in
connection with or in order to comply with the applicable provisions of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) and, if
necessary, similar foreign competition or Antitrust Laws, and if necessary, any
required stock exchange approvals, (b) for any required filings and recordings
which have been made and are in full force and effect, (c) for applicable blue
sky notice filings, and (d) the consents, approvals, authorizations, orders,
registrations, qualifications, notices or filings disclosed in Section 4A.6 of
the Disclosure Schedules, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
Person or Governmental Authority, is required to authorize or is required for or
as a condition to (i) the execution and delivery of the Transaction Documents or
the consummation of the issuance and sale of the Warrants contemplated hereby or
(ii) the legality, validity, binding effect or enforceability of the Transaction
Documents.  The execution and delivery by SkyTerra of this Agreement and the
issuance of the Warrants do not require the consent or approval of the security
holders of SkyTerra or of any other Person.

 
20

--------------------------------------------------------------------------------

 
 
4A.7              Conformity to Securities Act and Exchange Act; No Misstatement
or Omission.  As of its filing date or, if amended prior to the date of this
Agreement, as of the date of the last such amendment prior to the date of this
Agreement, each of the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act or the Exchange Act (as
applicable) and the respective rules and regulations of the SEC thereunder, as
in effect on the date so filed, and does not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading.  Since December 31, 2007, SkyTerra has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act.
 
4A.8              Financial Statements; Indebtedness.
 
(a)           Except as disclosed in Section 4A.8(a) of the Disclosure
Schedules, the financial statements and supporting schedules included in
SkyTerra’s Annual Report on Form 10-K for the year ended December 31, 2007 and
the Amendment to the SkyTerra 's Annual Report for the year ended December 31,
2007 on Form 10-K/A, and in SkyTerra’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2008, in each case filed with the SEC present fairly, in
all material respects, the consolidated financial position of SkyTerra as of the
dates specified and the consolidated results of their operations and cash flows
for the periods specified, in each case, in conformity with GAAP applied on a
consistent basis during the periods involved, except as indicated therein or in
the notes thereto.
 
(b)           Except for Indebtedness disclosed in Section 4A.8(b) of the
Disclosure Schedules and in SkyTerra’s Annual Report on Form 10-K for the year
ended December 31, 2007, and in SkyTerra’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2008, SkyTerra has no material Indebtedness outstanding
at the date hereof.  SkyTerra is not in default with respect to any outstanding
Indebtedness or any instrument relating thereto, and no event has occurred, or
facts and circumstances exist, which, after passage of time or giving of notice,
would result in such a default.
 
4A.9              Internal Accounting Controls.  SkyTerra maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  SkyTerra has established disclosure controls and procedures (as
defined in Exchange Act Rule 13a-15(e)) for SkyTerra and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by SkyTerra in reports that it files or submits under the Exchange Act
is recorded, processed, summarized and reported within the time periods
specified in the SEC’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to
SkyTerra’s management as appropriate to allow timely decisions regarding
required disclosure.  SkyTerra has carried out evaluations of the effectiveness
of their disclosure controls and procedures as required by Rule 13a-15 of the
Exchange Act.

 
21

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties of the Purchasers.  The Purchasers
hereby make the following representations and warranties, as of the date hereof
and as of each of the Closing Dates:
 
5.1           Authorization.  All corporate, partnership or limited liability
company action on the part of each of the Purchasers necessary for the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated herein and therein, has been taken.  When executed and delivered by
such Purchasers, each of this Agreement and the other Transaction Documents
shall constitute the legal, valid and binding obligation of each of the
Purchasers, enforceable against each of the Purchasers in accordance with its
terms, except as such may be limited by bankruptcy, insolvency, reorganization
or other laws affecting creditors’ rights generally and by general equitable
principles.  Each of the Purchasers has all the requisite corporate power and
authority to enter into each of this Agreement and the other Transaction
Documents and to carry out and perform its obligations under the terms hereof
and thereof.
 
5.2           Purchase Entirely for Own Account.  Each of the Purchasers is
acquiring the Securities for its own account for investment and not for the
account of any other Person or with a view to any resale, fractionalization,
division, or distribution thereof in a manner that would require registration
thereof or the transactions contemplated hereby under the Securities Act, and
neither Purchaser presently has any reason to anticipate any change in such
Purchaser’s circumstances or other particular occasion or event which
would cause such Purchaser to sell the Securities other than in compliance with
the requirements of the Securities Act.  The Purchasers have no contract,
undertaking, agreement, understanding or arrangement with any Person to sell,
transfer, or pledge to any Person any part or all of the Securities which such
Purchasers are acquiring, or any interest therein, and have no present plans to
enter into the same.  The Securities were not offered or sold to the Purchasers
by means of any general solicitation or general advertisement.
 
5.3           Investor Status; Etc.  The Purchasers certify and represent to the
Issuers that (i) they are each an “accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D promulgated under the Securities Act
and were not organized for the purpose of acquiring any of the Securities.  The
Purchasers have adequate means of providing for their current needs and personal
contingencies, have no need now, and anticipate no need in the foreseeable
future, to sell the Securities, and currently have sufficient net worth and
financial liquidity to afford a complete loss of their investment in the Issuers
and SkyTerra.  The Purchasers have such knowledge and experience in financial
and business matters so that the Purchasers are capable of evaluating the merits
and risks of an investment in the Issuers and SkyTerra and have made such
evaluation.  The Purchasers fully understand that the Securities are speculative
investments which involve a high degree of risk of loss of the
Purchasers’ entire investment.  No Person or entity, other than the Issuers or
their authorized representatives, have offered the Securities to the
Purchasers.    The Purchasers are able to bear the economic risk of an
investment in the Securities.
 
5.4           Securities Not Registered. The Purchasers understand that neither
the Securities nor the Warrant Stock issuable upon exercise of the Warrants or
the Voting Common Stock issuable upon exchange of Warrant Stock that is
Non-Voting Common Stock

 
22

--------------------------------------------------------------------------------

 
 
have been registered under the Securities Act, by reason of their issuance by
the Issuers in a transaction exempt from the registration requirements of the
Securities Act, and that the Securities must continue to be held by the
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration. The Purchasers understand
that the exemptions from registration afforded by Rule 144 promulgated under the
Securities Act (the provisions of which are known to it) depend on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.  The Purchasers have had an
opportunity to ask questions of and receive answers from the management and
authorized representatives of the Issuers and SkyTerra, and to review any other
relevant documents and records concerning the business of the Issuers and
SkyTerra and the terms and conditions of this investment, and that any such
questions have been answered to the Purchasers’ satisfaction.  The Purchasers
understand that no federal or state agency has passed upon or made any
recommendation or endorsement of an investment in the Securities.
 
5.5           No Violation.  Neither the execution, delivery and performance by
such Purchasers of this Agreement or the Transaction Documents nor compliance
with the terms and provisions hereof and thereof by the Purchasers (a) will
contravene any applicable provision of any Law applicable to the Purchasers,
except as would not have a material adverse effect on the Purchasers’ ability to
consummate the transactions contemplated hereby or (b) will violate any
provision of the organizational documents of the Purchasers, except as would not
have a material adverse effect on the Purchasers’ ability to consummate
the transactions contemplated hereby.
 
5.6           Brokers. The Purchasers have no liability to pay any fees,
commissions or other similar compensation to any broker, finder, investment
banker, financial advisor or other similar Person in connection with the
transactions contemplated by this Agreement, other than Merrill Lynch & Co., all
fees of which shall be paid by the Purchasers.
 
5.7           Consents. Except (a) in connection with or in order to comply with
the applicable provisions of the HSR Act and, if necessary, similar foreign
competition or Antitrust Laws, and (b) for any required filings and recordings
with Governmental Authorities under Section 6, all consents, approvals, orders
and authorizations required on the part of the Purchasers in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained and are effective as of the
date hereof.
 
5.8           Reliance. The Purchasers are relying solely upon the advice of
their own financial, legal and Tax advisors and their entering into the
transactions contemplated by this Agreement is the result of independent arm’s
length negotiations among the Purchasers, SkyTerra and the Issuers.  The
Purchasers acknowledge that the Issuers and SkyTerra are relying on the
representation and warranties of the Purchaser contained in this Section 5 and
would not consummate the transactions contemplated by this Agreement in the
absence of the representations and warranties of the Purchaser contained in
this Section 5.
 
5.9           Material Non-Public Information. The Purchasers hereby acknowledge
that they are familiar with their responsibilities under federal and state
securities laws relating
 

 
23

--------------------------------------------------------------------------------

 
 
to restrictions on trading in securities of an issuer while in possession of
material, non-public information, and restrictions on sharing such information
with other Persons who may engage in such trading.
 
5.10         16.5% Notes.  The Purchasers represent and warrant that they are
the sole holders of all of the Issuers’ outstanding 16.5% Notes due 2013 (the
“16.5% Notes”), including any additional 16.5% Notes issued after January 7,
2008 as paid-in-kind interest, issued pursuant to the 16.5% Notes Indenture,
free and clear of any lien, pledge or encumbrance of any kind.  Each Purchaser
consents to amend the 16.5% Notes Indenture as set forth in the 16.5% Notes
Supplemental Indenture and agrees to take such actions as are reasonably
necessary in order to effectuate the 16.5% Notes Supplemental Indenture as soon
as reasonably practicable after the date hereof.
 
6.           Governmental and FCC Approval.  The parties will promptly execute
and file, or join in the execution and filing of, any application, notification
or other document that may be necessary in order to obtain the authorization,
approval or consent of any Governmental Authority, which may be reasonably
required in connection with the consummation of the transactions contemplated by
this Agreement.  Any fees associated with such notifications or applications
shall be borne by the Issuers.  Each party shall, in connection with its
obligation to use commercially reasonable efforts to obtain, or assist the other
parties in obtaining, all such requisite authorizations, approvals or consents,
use commercially reasonable efforts to (i) cooperate in all reasonable respects
with the other parties in connection with any filing or submission and in
connection with any investigation or other inquiry, including any proceeding
initiated by a private party, (ii) promptly inform the other parties of any
communication received by such party from, or given by such party to, the United
States Department of Justice (the “DOJ”), the United States Federal Trade
Commission (the “FTC”), the FCC or any other Governmental Authority or
quasi-governmental entity and of any material communication received or given in
connection with any proceeding by a private party, in each case regarding any of
the transactions contemplated hereby, (iii) permit the other parties, or the
other parties’ legal counsel, to review any communication given by it to, and
consult with the other parties in advance of any meeting or conference with, the
DOJ, the FTC, the FCC or any such other Governmental Authority or
quasi-governmental entity or, in connection with any proceeding by a private
party, with any other Person and (iv) to the extent permitted by any applicable
Governmental Authority, give the other parties the opportunity to attend and
participate in such meetings and conferences.
 
7.           Conditions Precedent.
 
7.1           Conditions to the Obligation of the Purchasers to Consummate the
Closings. The obligation of the Purchasers to consummate each Closing on the
respective Closing Date therefor and to purchase and pay for the Securities to
be purchased by them on such Closing Date is subject to the satisfaction (or
waiver by such Purchasers) of the following conditions precedent:
 
(a)           (i)  On the First Closing Date and the Second Closing Date, the
representations and warranties of the Issuers and SkyTerra contained herein
shall be true and correct in all material respects, provided that if any
representation and warranty includes a
 

 
24

--------------------------------------------------------------------------------

 
 
materiality qualification (including the words "Material Adverse Effect,"
"material," "in all material respects" or like words) then, such representation
and warranty shall be true and correct in all respects, as of such Closing Date
with the same effect as though made on and as of such Closing Date (except for
representations and warranties made as of an earlier date, in which case as of
such earlier date) and provided solely for purposes of this Section 7.1(a)(i),
the Issuers may update Section 4.10 of the Disclosure Schedules, and the Issuers
and SkyTerra shall have performed all obligations and conditions herein required
to be performed or complied with by the Issuers and SkyTerra on or prior to such
Closing Date.
 
(ii)  On the Third Closing Date and the Fourth Closing Date, the representations
and warranties of the Issuers and SkyTerra contained herein shall be true and
correct in all respects (without giving effect to any limitation on any
representation and warranty indicated by a materiality qualification, including
the words "Material Adverse Effect," "material," "in all material respects" or
like words) as of such Closing Date with the same effect as though made on and
as of such Closing Date (except for representations and warranties made as of an
earlier date, in which case as of such earlier date), except with regard to the
representations and warranties contained in Section 4.29 above as to which the
Issuers shall not be providing any representation or warranty on such Closing
Dates, and except where the failure of such representations and warranties to be
so true and correct (without giving effect to any limitation on any
representation and warranty indicated by a materiality qualification, including
the words "Material Adverse Effect," "material," "in all material respects" or
like words) would not, individually or in the aggregate, have a Material Adverse
Effect and provided solely for purposes of this Section 7.1(a)(ii), the Issuers
may update Section 4.10 of the Disclosure Schedules, and the Issuers and
SkyTerra shall have performed all obligations and conditions herein required to
be performed or complied with by the Issuers and SkyTerra on or prior to such
Closing Date.
 
(b)           There shall not be any Law, injunction, order or decree, enacted,
enforced, promulgated, entered, issued or deemed applicable to this Agreement or
the transactions contemplated hereby by any Governmental Authority prohibiting
or enjoining the transactions contemplated by this Agreement or the Transaction
Documents.
 
(c)           The sale of the Securities to be issued on a particular Closing
Date by the Issuers or SkyTerra, as applicable, shall not be prohibited by any
Law on such Closing Date.  All necessary consents, approvals, licenses, permits,
orders and authorizations of, or registrations, declarations and filings with,
any Governmental Authority or of or with any other Person, including, without
limitation, all filings in accordance with Section 6 hereof, with respect to the
purchase and sale of the Securities to be issued on a particular Closing Date
shall have been duly obtained or made and shall be in full force and effect on
such Closing Date; provided, however, that this shall not require all approvals
needed to issue Voting Common Stock.
 
(d)           On the First Closing Date, the Purchasers shall have received from
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Issuers and
SkyTerra, an opinion, dated as of the First Closing Date, substantially in the
form of the opinion letter dated January 7, 2008 delivered to the Purchasers,
modified as appropriate to reflect the terms of this transaction.
 

 
25

--------------------------------------------------------------------------------

 
 
(e)           MSV shall have delivered to the Purchasers a certificate dated as
of each Closing Date and signed by the secretary or other officer of MSV GP,
certifying (i) that the copies of the Limited Partnership Agreement and
resolutions of the Board approving this Agreement, the Transaction Documents and
the transactions contemplated hereby and thereby attached thereto, are all true,
complete and correct and remain in full force and effect as of such date, and
(ii) (A) on the First Closing Date, the incumbency and specimen signature of
each officer of MSV executing this Agreement, the Transaction Documents and any
other document delivered in connection herewith on behalf of MSV, and (B) on
each Closing following the First Closing Date, the incumbency and specimen
signature of each officer of MSV executing any Notes in connection with such
Closing.
 
(f)           MSV Finance Co. shall have delivered to the Purchasers a
certificate dated as of the Closing Date and signed by the secretary or another
officer of MSV Finance Co., certifying (i) that the copies of the Certificate of
Incorporation, the By-Laws and resolutions of the Board of Directors of MSV
Finance Co. approving this Agreement, the Transaction Documents and the
transactions contemplated hereby and thereby attached thereto, are all true,
complete and correct and remain in full force and effect as of such date, and
(ii) (A) on the First Closing Date, the incumbency and specimen signature of
each officer of MSV Finance Co. executing this Agreement, the Transaction
Documents and any other document delivered in connection herewith on behalf of
MSV Finance Co., and (B) on each Closing following the First Closing Date, the
incumbency and specimen signature of each officer of MSV Finance Co. executing
any Notes in connection with such Closing.
 
(g)           Each of the Issuers shall have delivered to the Purchasers a
certificate dated as of such Closing Date and signed by the Issuer’s respective
chief financial officer or chief executive officer, certifying that (i) each of
the Issuers has performed and complied with all of the agreements and conditions
set forth or contemplated herein that are required to be performed or complied
with by the Issuers on or before such Closing Date and (ii) that the conditions
set forth in Sections 7.1(a) and 7.1(b) have been met.
 
(h)           SkyTerra shall have delivered to the Purchasers a certificate
dated as of the Closing Date and signed by the secretary or another officer of
SkyTerra, certifying (i) that the copies of the Certificate of Incorporation,
the By-Laws and resolutions of the Board of Directors of SkyTerra approving this
Agreement, the Transaction Documents and the transactions contemplated hereby
and thereby attached thereto, are all true, complete and correct and remain in
full force and effect as of such date, (ii) that the conditions set forth in
Sections 7.1(a) and 7.1(b) have been met; and (iii) (A) on the First Closing
Date and the Second Closing Date, the incumbency and specimen signature of each
officer of SkyTerra executing this Agreement, the Transaction Documents and any
other document delivered in connection herewith on behalf of SkyTerra, and (B)
on each Closing following the First Closing Date, the incumbency and specimen
signature of each officer of SkyTerra executing any Warrants in connection with
such Closing.
 
(i)            Each of the Issuers and SkyTerra shall have delivered to the
Purchasers a certificate of good standing for each of the Issuers and SkyTerra
from the Secretary of State of the State of Delaware, in each case dated within
one week of such Closing Date.
 

 
26

--------------------------------------------------------------------------------

 
 
(j)            The MCSA shall have been executed by Mobile Satellite Ventures
Subsidiary LLC, SkyTerra and MSV and none of them shall have committed a
material breach of its obligations thereunder which has not been cured.
 
(k)           The Registration Rights Agreement shall have been executed and
SkyTerra shall not have committed a willful breach of its registration
obligations thereunder prior to the relevant Closing Date.
 
(l)            There shall be no Material Adverse Effect not otherwise cured on
the relevant Closing Date (without regard to any amendment to Section 4.10 of
the Disclosure Schedules permitted pursuant to Section 7.1(a) of this
Agreement).
 
(m)          Each of the Issuers and SkyTerra will have provided reasonable
cooperation in providing the Purchasers with all the information available to
them reasonably requested by the Purchasers in writing to verify the
satisfaction of any closing condition or otherwise to consummate the Closings.
 
(n)           On each Closing Date following the First Closing Date, all
previously scheduled Closings shall have occurred.
 
7.2           Conditions to the Obligation of the Issuers and SkyTerra to
Consummate the Closings. The obligation of the Issuers and SkyTerra to
consummate each Closing on the respective Closing Date therefor and to issue and
sell the Securities to the Purchasers on such Closing Date is subject to the
satisfaction (or waiver by the Issuers and SkyTerra) of the following conditions
precedent:
 
(a)           The representations and warranties of the Purchasers contained
herein shall be true and correct in all material respects, provided that if any
representation and warranty includes a materiality qualification (including the
words "Material Adverse Effect," "material," "in all material respects" or like
words) then, such representation and warranty shall be true and correct in all
respects, as of such Closing Date.
 
(b)           The Purchasers shall have performed all obligations and conditions
herein required to be performed or complied with by the Purchasers on or prior
to such Closing Date.
 
(c)           The Purchasers shall have delivered to the Issuers and SkyTerra a
certificate dated such Closing Date, executed by an authorized officer,
certifying the satisfaction of the conditions specified in paragraphs (a) and
(b) of this Section 7.2.
 
(d)           There shall not be any Law, injunction, order or decree, enacted,
enforced, promulgated, entered, issued or deemed applicable to this Agreement or
the transactions contemplated hereby by any Governmental Authority prohibiting
or enjoining the transactions contemplated by this Agreement or the Transaction
Documents.
 
(e)           The sale of the Securities by the Issuers and SkyTerra shall not
be prohibited by any Law. All necessary consents, approvals, licenses, permits,
orders and authorizations of, or registrations, declarations and filings with,
any Governmental Authority or

 
27

--------------------------------------------------------------------------------

 
 
of or with any other Person with respect to any of the transactions contemplated
hereby shall have been duly obtained or made and shall be in full force and
effect.
 
(f)           The Purchasers shall have delivered to SkyTerra, MSV and MSV
Finance Co. each of a Form W-9 or Form W-8, as applicable.
 
8.           Certain Covenants and Agreements.
 
8.1           Non-Voting Common Stock.
 
(a)           SkyTerra shall reserve and keep available for issuance upon and
until the exercise of the January Warrants at least such number of its
authorized but unissued shares of Non-Voting Common Stock as would be sufficient
to exercise the January Warrants in full for shares of Non-Voting Common Stock
then issuable pursuant to the January Warrants. SkyTerra shall use its
commercially reasonable best efforts to cause its Certificate of Incorporation
to be amended to increase the number of shares of Non-Voting Common Stock
authorized for issuance thereunder so as to permit the April Warrants to be
exercised in full for shares of Non-Voting Common Stock (the “Amendment”). From
and after the effective date of the Amendment under Delaware law (the “Effective
Date”), SkyTerra shall reserve and keep available for issuance upon and until
the exercise of the Warrants at least such number of its authorized but unissued
shares of Non-Voting Common Stock as would be sufficient to exercise the
Warrants in full for shares of Non-Voting Common Stock then issuable pursuant to
the Warrants.
 
(b)           The Purchasers shall, and shall cause all of their Affiliates to,
vote in favor of or consent in writing to the Amendment in respect of all shares
of Common Stock over which they and their Affiliates have the power to vote.
 
(c)           If, on the First Closing Date and thereafter until (but excluding)
the Second Closing Date, SkyTerra does not have at least 7,500,000 shares of
Non-Voting Common Stock (such amount to be adjusted to reflect any changes in
the amount of shares of Common Stock for which the Warrants may be exercised as
a result of the antidilution provisions of the Warrants) authorized but unissued
(and not otherwise reserved for issuance), less the number of shares of Common
Stock for which Warrants have theretofore been exercised, then, during the
period from the First Closing Date to the Effective Date, the rate of interest
paid by the Issuers on the Notes pursuant to Section 2 hereof shall increase to
16.50% per annum for a period of 90 days, and to 17.0% thereafter, until the
Effective Date.
 
(d)           If, on the Second Closing Date and thereafter until the earlier of
the Effective Date and July 1, 2013, SkyTerra does not have at least 25,000,000
shares of Non-Voting Common Stock (such amount to be adjusted to reflect any
changes in the amount of shares of Common Stock for which the Warrants may be
exercised as a result of the antidilution provisions of the Warrants) authorized
but unissued (and not otherwise reserved for issuance), less the number of
shares of Common Stock for which Warrants have theretofore been exercised, then,
during the period from the Second Closing Date to the earlier of the Effective
Date or the date of the repayment in full of the Notes, the rate of interest
paid by the Issuers on the Notes pursuant to Section 2 hereof shall be 16.50%
per annum for a period of 90 days, and shall

 
28

--------------------------------------------------------------------------------

 
 
increase to 17.0% thereafter; provided, that if the interest rate on the Notes
is 17.0% on the day prior to the Second Closing Date, such rate shall remain
17.0% until the earlier of the Effective Date and the date of repayment in full
of the Notes.
 
(e)           On and after the Effective Date, the rate of interest on the Notes
shall be permanently readjusted to 16.0% per annum.
 
(f)           The parties agree to execute supplements or amendments to the
Indenture required to effect this Section 8.1, if and when necessary.
 
(g)           Notwithstanding the foregoing, this Section 8.1 shall be of no
effect during any period that: (i) the reason that SkyTerra is unable to cause
the Amendment to become effective is due to (x) SkyTerra’s inability to obtain
required information from the Purchasers or Inmarsat plc in connection with
SkyTerra’s filing of a proxy or information statement with the SEC, if and as
required by law, or (y) SkyTerra’s inability to obtain required information from
the Purchasers or Inmarsat plc in connection with the resolution of any comments
or questions from the SEC with respect to such proxy or information statement;
or (ii) SkyTerra effects a tax-free reorganization of its capital structure
pursuant to Section 368(a)(1)(E) of the Code such that there are no shares of
Non-Voting Common Stock outstanding subsequent to such reorganization.
 
8.2           Exchange of Non-Voting Common Stock for Common Stock.
 
(a)           To the extent any holder of a Warrant or its permitted assigns,
obtains  shares of Non-Voting Common Stock issued upon exercise of a Warrant,
SkyTerra will promptly upon the request of such holder or its permitted assign,
exchange such shares of Non-Voting Common Stock for shares of Voting Common
Stock on a one-for-one basis.  Upon surrender of certificates representing the
shares of Non-Voting Common Stock that are being exchanged as part of such
transfer, SkyTerra will issue to such Person certificates representing the
appropriate number of shares of  Common Stock.  For the avoidance of doubt,
other than as to voting and listing or quotation on a stock exchange, automatic
quotation system or the OTC Bulletin Board, the Common Stock and Non-Voting
Common Stock shall have identical rights and terms.
 
(b)           Notwithstanding anything to the contrary contained in this Section
8.1, prior to the issuance of the Voting Common Stock, the holder of the Warrant
or its permitted assigns shall have satisfied any and all legal or regulatory
requirements for conversion, including compliance with the HSR Act, any
applicable FCC requirements and any required shareholder approval as a result of
a stock exchange where the Common Stock is then so listed or quoted.  SkyTerra
shall use its reasonable best efforts in cooperating with such holder to obtain
such legal or regulatory approvals to the extent its cooperation is
necessary.  SkyTerra shall pay all necessary filing fees and reasonable
out-of-pocket expenses to obtain such approvals.
 
8.3           Reservation and Authorization of Common Stock; Registration with
and Approval of Any Governmental Authority.  From and after the Original Issue
Date, SkyTerra shall reserve and keep available for issuance upon and until the
exercise of the Warrants such number of its authorized but unissued shares of
Voting Common Stock as will be sufficient to permit the exchange in full of all
shares of Non-Voting Common Stock issuable upon exercise in full of all
outstanding Warrants less the number of shares of Voting

 
29

--------------------------------------------------------------------------------

 
 
Common Stock that have previously been issued pursuant to Section 8.2.  All
shares of Voting Common Stock issuable pursuant to the terms hereof, when issued
upon (i) exercise of the Warrants, or (ii) exchange of an equal number of shares
of Non-Voting Common Stock in accordance with the terms hereof, shall be duly
and validly issued and fully paid and nonassessable, not subject to preemptive
rights and shall be free and clear of all Encumbrances.
 
8.4           Legends.
 
(a)           Each certificate for Common Stock initially issued upon the
exercise of the Warrants (“Warrant Stock”), each certificate for Warrant Stock
issued to any subsequent transferee of any such certificate, shall be stamped or
otherwise imprinted with two legends in substantially the following forms:  “THE
SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAW.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, EXCHANGED, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
OR ENCUMBERED WITHOUT COMPLIANCE WITH THE PROVISIONS OF, AND ARE OTHERWISE
RESTRICTED BY THE PROVISIONS OF, THE ACT AND THE RULES AND REGULATIONS
THEREUNDER.”  “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE ENTITLED TO THE
BENEFIT OF AND ARE SUBJECT TO CERTAIN OBLIGATIONS SET FORTH IN A CERTAIN WARRANT
DATED __________, 2009, ORIGINALLY ISSUED BY SKYTERRA COMMUNICATIONS, INC. (THE
“WARRANT”), PURSUANT TO THE EXERCISE OF WHICH SUCH SHARES WERE ISSUED.  A COPY
OF THE WARRANT IS AVAILABLE AT THE EXECUTIVE OFFICES OF SKYTERRA COMMUNICATIONS,
INC.”
 
(b)           Each Warrant shall be stamped or otherwise imprinted with a legend
in substantially the following form:  “NEITHER THIS WARRANT NOR ANY OF THE
SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAW.  THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE STOCK ISSUABLE UPON
EXERCISE HEREOF MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, EXCHANGED, MORTGAGED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR ENCUMBERED WITHOUT COMPLIANCE
WITH THE PROVISIONS OF, AND ARE OTHERWISE RESTRICTED BY THE PROVISIONS OF, THE
ACT, THE RULES AND REGULATIONS THEREUNDER AND THIS WARRANT.”
 
(c)           Notwithstanding the foregoing provisions of this Section 8, the
legend requirements of Section 8.4 shall terminate as to any particular Warrant
or shares of Restricted Common Stock when SkyTerra shall have received from the
holder thereof an opinion of counsel to the effect that such legend is not
required in order to ensure compliance with the Securities Act.  Whenever the
restrictions imposed by Section 8.4 shall terminate as to the Warrants, as
hereinabove provided, the holder hereof shall be entitled to receive from
SkyTerra, at the expense of SkyTerra, a new Warrant not bearing the restrictive
legend set forth in Section 8.4(b).

 
30

--------------------------------------------------------------------------------

 
 
(d)           All Warrants issued upon registration of transfer, division or
combination of, or in substitution for, any Warrant or Warrants entitled to bear
such legend shall have a similar legend endorsed thereon.  Whenever the
restrictions imposed by this Section shall terminate as to any share of
Restricted Common Stock, as hereinabove provided, the holder thereof shall be
entitled to receive from SkyTerra at SkyTerra’s expense, a new certificate
representing such Common Stock not bearing the restrictive legend set forth in
Section 8.4(a).
 
8.5           Publicity.  Except to the extent required by applicable laws,
rules, regulations, stock exchange requirements or other obligations set forth
in securities agreements outstanding as of the date hereof, neither the Issuers
and SkyTerra, on the one hand, nor the Purchasers, on the other hand, shall,
without the prior written consent of the other, make any public announcement or
issue any press release with respect to the transactions and other matters
contemplated by this Agreement.  The Purchasers agree that the Issuers and
SkyTerra may issue a press release announcing the consummation of the sale of
the Notes and Warrants in the form to be mutually agreed upon by the Issuers,
SkyTerra and the Purchasers.
 
8.6           Use of Proceeds.  The Issuers covenant and agree, and the
Purchasers acknowledge, that the proceeds from the sale of the Notes, shall be
used by the Issuers for lawful corporate purposes in accordance with the Issuers
2009 business plan, as provided to the Purchasers prior to the execution of the
MCSA.
 
8.7           Right of Negotiation/Pro-rata Participation Right.
 
(a)           If at any time prior to the earlier of (i) March 1, 2012, and (ii)
such time that Purchasers and their Affiliates cease to collectively
beneficially own at least five percent (5%) of the outstanding Common Stock,
SkyTerra or any of its Subsidiaries proposes to issue any equity securities or
options to purchase or rights to subscribe for any equity securities of SkyTerra
or any of its Subsidiaries (other than Excluded Stock (as defined below)) (the
“Offered Shares”) to any bona fide third party, SkyTerra or such Subsidiary
shall first hold discussions with one representative for the Purchasers (the
“Right of First Negotiation”) to determine whether a sale of all of the Offered
Shares by SkyTerra (or any of its Subsidiaries) to any or all of the Purchasers
is of interest to the Purchasers, and to determine whether agreement can be
reached on terms reasonably satisfactory to the each of the parties. Upon a good
faith determination by SkyTerra that such an agreement cannot be reached or if
an agreement is not reached within five Business Days after the commencement of
the Right of First Negotiation, SkyTerra may pursue a transaction with a bona
fide third party involving the Offered Shares; provided, however, that to the
extent any such transaction is consummated, the Purchasers shall have the
pro-rata participation right set forth in Section 8.7(b) below.  Any sale of
Offered Shares pursuant to this Section 8.7(a) shall be made within sixty (60)
days after the commencement of the Right of First Negotiation.  From and after
the sixty-first (61st) day after the commencement of the Right of First
Negotiation, any sale of Offered Shares shall be subject to the provisions of
this Section 8.7(a).
 
(b)           Following the completion or termination of the Right of First
Negotiation, if SkyTerra or any of its Subsidiaries proposes to issue Offered
Shares (other than Excluded Stock) to a bona fide third party, SkyTerra shall,
no later than fifteen (15) days prior to the
 
 
31

--------------------------------------------------------------------------------

 
 
consummation of such transaction (a "Preemptive Rights Transaction"), give
notice in writing (the "Preemptive Rights Offer Notice") to each Purchaser and
to Harbinger Capital Partners Fund I, L.P. ( collectively the “Preemptive Rights
Offerees”) of such Preemptive Rights Transaction.  The Preemptive Rights Offer
Notice shall describe the proposed Preemptive Rights Transaction, and contain an
offer (the "Preemptive Rights Offer") to sell to the Preemptive Rights Offerees,
at the same price and for the same consideration to be paid by the proposed
purchaser (provided, that, in the event any of such consideration is non-cash
consideration, at the election of the Preemptive Rights Offeree to whom the
Preemptive Rights Offer is made, such Preemptive Right Offeree may pay cash
equal to the value of such non-cash consideration, determined in the manner as
Fair Value is determined in the Warrant), all or any part of such Preemptive
Right Offeree's pro rata portion of the Offered Shares (which shall be a
fraction of the Offered Shares determined by dividing the number of shares of
outstanding Common Stock owned by such Preemptive Right Offeree by the sum of
(i) the number of shares of outstanding Common Stock owned by such Preemptive
Right Offeree and (ii) the number of outstanding shares of Common Stock not held
by such Preemptive Right Offeree).  If any Preemptive Right Offeree to whom a
Preemptive Rights Offer is made fails to accept (a "Non-Responding Holder") in
writing the Preemptive Rights Offer by the tenth (10th) day after SkyTerra's
delivery of the Preemptive Rights Offer Notice, such Non-Responding Holder shall
have no further rights with respect to the proposed Preemptive Rights
Transaction. For purposes of this Section 8.6(b), each Preemptive Right
Offeree's ownership of SkyTerra shall be deemed to include the number of shares
of Common Stock equal to the product of: (i) the number of shares of common
stock of the TerreStar Corporation (“TerreStar Corporation”) owned by such
Preemptive Right Offeree divided by the total number of outstanding shares of
the TerreStar Corporation outstanding on a fully-diluted basis; and (ii) the
shares of Common Stock of SkyTerra held by TerreStar Corporation.  Additionally,
notwithstanding the foregoing, no Preemptive Right Offeree shall be deemed to
beneficially own another Preemptive Right Offeree's Common Stock.  Any sale of
the Offered Shares pursuant to a Preemptive Rights Transaction shall be made
within sixty (60) days after the delivery of the Preemptive Rights Offer
Notice.  From and after the sixty-first (61st) day after the delivery of the
Preemptive Rights Offer Notice, any sale of Offered Shares pursuant to this
Section 8.7(b) shall be subject to a new Right of First Negotiation pursuant to
Section 8.7(a).
 
(c)           "Excluded Stock" shall mean (i) options or similar convertible
securities to employees, consultants, or directors, (ii) securities reserved for
issuance to employees, directors, consultants or other service providers under
arrangements, contracts or plans approved by the Board of Directors of SkyTerra,
(iii) securities issued to any bank, licensor, equipment lessor or strategic
partner, if and to the extent that the transaction in which such sale or grant
is not principally for the purpose of raising equity capital, (iv) shares issued
upon exercise of the Warrants, (v) securities upon exercise, exchange or
conversion of convertible, exchangeable or exercisable securities issued as of
the date hereof, (vi) securities issued in a Public Offering, (vii) securities
issued in an acquisition transaction, (viii) securities issued in connection
with any stock split, stock dividends or recapitalization, in all cases where
shareholders are treated equally and ratably and (ix) securities issued by
Mobile Satellite Ventures Holdings (Canada) Inc. and Mobile Satellite
Ventures(Canada) Inc.
 
(d)           Notwithstanding anything to the contrary contained herein, prior
to the issuance to the Purchasers of any securities pursuant to the Right of
First Negotiation or a

 
32

--------------------------------------------------------------------------------

 

Preemptive Rights Offer or, in the event that securities to be issued are
exercisable, convertible or exchangeable for Voting Common Stock, the Voting
Common Stock issuable upon exercise, conversion or exchange of such securities,
the Purchasers or its permitted assigns on the one hand, and SkyTerra on the
other hand, shall have satisfied any and all applicable legal or regulatory or
shareholder approval requirements (including the requirements of any stock
exchange or automatic quotation system on which the Common Stock is then listed,
traded or quoted) for issuance and/or conversion, including compliance with the
HSR Act and FCC requirements.  SkyTerra shall use its reasonable best efforts in
cooperating with the Purchasers to obtain such legal or regulatory approvals to
the extent its cooperation is necessary.  SkyTerra shall pay all necessary
filing fees and reasonable out-of-pocket expenses to obtain such legal or
regulatory approvals.
 
(e)           Notwithstanding anything to the contrary contained in this Section
8.7, no party to this Agreement shall have any rights pursuant to this Section
8.7 that are waived pursuant to Section 16.17 of the MCSA.
 
8.8           Negative Covenants.  Prior to the earlier of (i) March 1, 2012,
and (ii) such time that the Purchasers and their Affiliates cease to
beneficially own at least 5% of the outstanding Common Stock, without the prior
consent of the Purchasers;
 
(a)           MSV shall not consolidate with or merge with or into, or convey,
transfer or lease, in one transaction or a series of related transactions,
directly or indirectly, all or substantially all of its assets to any Person (as
defined in the Indenture) unless after immediately giving pro forma effect to
such transaction, the Successor Person (as defined in the Indenture) would have
a Consolidated Leverage Ratio (as defined in the Indenture) at least 10% better
than immediately prior to the transaction.
 
(b)           MSV shall not make any Restricted Payment (as defined in the
Indenture) in violation of the Indenture, except for purposes of Section
4.08(a)(3)(A) of the Indenture, (i) 100% shall be replaced with 50%, and (ii)
the deduction of 1.4 times the Consolidated Interest Expense (as defined in the
Indenture) shall be deleted.
 
8.9           Go-Shop Period.
 
(a)           Notwithstanding any other provision of this Agreement to the
contrary, during the period (the “Go-Shop Period”) beginning on the date hereof
and continuing until 11:59 p.m. (EST) on the day prior to the First Closing
Date, the Issuers, SkyTerra and their respective officers, directors, employees,
consultants, agents, advisors, Affiliates and other representatives
(“Representatives”) shall have the right to directly or indirectly:  (i)
initiate, solicit and encourage Company Transaction Proposals (as hereinafter
defined), including by way of providing access to non-public information
pursuant to one or more customary confidentiality agreements and eliminating any
existing standstill clause of which SkyTerra is a beneficiary, or any other
burden or restriction that would prohibit or inhibit any Person actually or
potentially interested in making an offer to SkyTerra from pursuing such offer;
provided that the Issuers and SkyTerra shall promptly provide to each of the
Purchasers any material non-public information concerning SkyTerra or any of its
Subsidiaries that is provided to any Person given such access that was not
previously provided to the Purchasers; and (ii) enter into and maintain
discussions
 
 
33

--------------------------------------------------------------------------------

 
 
or negotiations with respect to Company Transaction Proposals or otherwise
cooperate with or assist or participate in, or facilitate any such inquiries,
proposals, discussions or negotiations.
 
(b)           Notwithstanding any other provisions of this Agreement to the
contrary, if, at any time prior to the First Closing Date, any Issuer or
SkyTerra receives a Company Transaction Proposal which the Board of Directors of
SkyTerra concludes in good faith constitutes a Superior Proposal, the Issuers
and SkyTerra may terminate this Agreement prior to the First Closing Date in
order to enter into a definitive agreement implementing such Superior Proposal.
 
(c)           In case of termination of this Agreement under the terms of this
Section 8.9, SkyTerra shall pay the Purchasers, and the Purchasers shall be
entitled to receive from SkyTerra, upon completion of the funding of such
Superior Proposal, notes convertible into shares of voting common stock of
SkyTerra, the principal amount of which shall be equal to 1.5% of the amount
issued or otherwise received by SkyTerra or any of its Subsidiaries in the
transaction contemplated by the Superior Proposal.  The financial and certain
other terms of such notes are set forth in Exhibit C hereto.  Such payment shall
take place only upon the receipt by SkyTerra or such Subsidiaries of all or part
of the funds, as result of the transaction contemplated by the Superior
Proposal.
 
(d)           In the event that the Purchasers terminate or breach their
financing obligations under this Agreement, SkyTerra shall be entitled to seek
alternative financing whether or not such financing is determined to be a
Superior Proposal.
 
(e)           As used in this Agreement, the terms:
 
“Company Transaction Proposal” means any inquiry, proposal or offer from any
Person or group of Persons other than the Purchasers or their respective
Affiliates relating to any direct or indirect issuance by SkyTerra or any of its
respective Subsidiaries, of any debt or equity securities or incurrence of other
indebtedness with proceeds of such issuance or incurrence either singularly or
in the aggregate exceeding U.S.$500,000,000 and in which the aggregate amount of
shares of Common Stock being issued or Common Stock issuable through exercise of
warrants does not exceed 20,000,000 shares and no other equity or convertible
securities are issued; and
 
“Superior Proposal” means a bona fide written Company Transaction Proposal that
the Board of Directors of SkyTerra in good faith determines, would, if
consummated, result in a transaction that is more favorable to SkyTerra and its
existing stockholders than the transactions contemplated hereby, which
determination is made, (x) after receiving the advice of a financial advisor
(who shall be a nationally recognized investment banking firm), (y) after taking
into account the likelihood (and likely timing) of consummation of such
transaction on the terms set forth therein (as compared to the terms herein) and
(z) after taking into account all appropriate legal (with the advice of outside
counsel), financial (including the financing terms of any such proposal),
regulatory or other aspects of such proposal and any other relevant factors
permitted by applicable Law, including, without limitation, the likelihood that
the Superior Proposal will satisfy applicable financial ratios and tests under
SkyTerra’s existing indebtedness.

 
34

--------------------------------------------------------------------------------

 
 
(f)           Nothing contained in this Section 8.9 or elsewhere in this
Agreement shall prohibit the Board of Directors of SkyTerra from complying with
its disclosure obligations under U.S. federal or state Law with respect to a
Company Transaction Proposal.
 
8.10         Affirmative Covenants.  Prior to the earlier of (i) March 1, 2012,
and (ii) such time that the Purchasers and their Affiliates cease to
beneficially own at least 5% of the outstanding Common Stock, without the prior
consent of the Purchasers:
 
(a)           MSV will cause all properties used or useful in the conduct of its
business or the business of any Significant Subsidiary to be maintained and kept
in good condition, repair and working order and supplied with all necessary
equipment and will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
MSV may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 8.10(a) shall prevent MSV or any
Significant Subsidiary from (i) discontinuing the use, operation or maintenance
of any of such properties or disposing of any of them, if such discontinuance or
disposal is, in the judgment of MSV, desirable in the conduct of its business or
the business of any such Significant Subsidiary or (ii) effectuating an Asset
Disposition (as defined in the Indenture) in accordance with the terms of the
Indenture.
 
(b)           MSV shall comply, and shall cause each of its Significant
Subsidiaries to comply, with all applicable statutes, rules, regulations, orders
and restrictions of the United States of America, all states and municipalities
thereof, and of any governmental department, commission, board, regulatory
authority, bureau, agency and instrumentality of the foregoing, in respect of
the conduct of their respective businesses and the ownership of their respective
properties, except for such noncompliances as are not in the aggregate
reasonably likely to have a Material Adverse Effect.
 
8.11         Cooperation.  The parties hereto shall cooperate in good faith and
make all reasonable necessary, proper or advisable efforts to determine whether
any facts or circumstances that could give rise to a Material Adverse Effect
exist.  Cooperation under this Section shall not be deemed to be, or be
construed, as a waiver of any right, term or provision under this Agreement and
shall not create any type of estoppel whatsoever, on the cooperating party, from
exercising in full its rights under this Agreement.
 
9.           Miscellaneous Provisions.
 
9.1           Rights Cumulative.  Each and all of the various rights, powers and
remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement.  The exercise or partial exercise of any right, power or remedy shall
neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such party.
 
9.2           Pronouns.  All pronouns or any variation thereof shall be deemed
to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the Person, Persons, entity or entities may require.
 
 
35

--------------------------------------------------------------------------------

 
 
9.3           Notices.
 
(a)           Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be sent by postage prepaid first class mail (sent certified or
registered), overnight courier or facsimile transmission, or delivered by hand
to the party to whom such correspondence is required or permitted to be given
hereunder. The date of giving any notice shall be the date of its actual
receipt.
 
(b)           All correspondence to the Issuers and SkyTerra shall be addressed
as follows:
 
SkyTerra Communications, Inc.
10802 Parkridge Boulevard
Reston VA 20191
Facsimile No.:  703-390-2770
Attn:  Chief Financial Officer


SkyTerra Communications, Inc.
10802 Parkridge Boulevard
Reston VA 20191
Facsimile No.:  703-390-6113
Attn:  General Counsel
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York  10036
Facsimile No.:  212-735-2000
Attn: Gregory Fernicola
 
(c)           All correspondence to the Purchasers shall be addressed as
follows:
 
Harbinger Capital Partners Funds
555 Madison Avenue, 16th Floor
New York, NY 10022
Attention: Jeffrey T. Kirshner, Esq.
Senior Vice President and Investment Counsel
Facsimile No.:  (212) 508-3721
 
with a copy to


Harbert Management Corporation
One Riverchase Parkway South
Birmingham, Alabama 35244
Attention: General Counsel
Fax: (205) 987-5505
 
 


 
36

--------------------------------------------------------------------------------

 

with copies (which shall not constitute notice) to:
 
Weil, Gotshal & Manges, LLP
100 Federal Street
Boston, MA 02110
Facsimile: (617) 772-8333
Attn: Joseph J. Basile, Jr.
 
Weil, Gotshal & Manges, LLP
767 Fifth Avenue
New York, NY 10153-0119
Facsimile: (212) 310-8007
Attn: Todd R. Chandler
 
(d)           Any party may change the address to which correspondence to it is
to be addressed by notification as provided for herein.
 
9.4           Captions.  The captions and paragraph headings of this Agreement
are solely for the convenience of reference and shall not affect its
interpretation.
 
9.5           Severability.  Should any part or provision of this Agreement be
held unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
 
9.6           Governing Law; Exclusive Jurisdiction and Venue; Waiver of Jury
Trial. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.  THE PARTIES HERETO HEREBY AGREE THAT ALL ACTIONS
OR PROCEEDINGS ARISING DIRECTLY OR INDIRECTLY FROM OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN
MANHATTAN IN THE STATE OF NEW YORK.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HERETO CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE
FOREGOING COURTS AND CONSENT THAT ANY PROCESS OR NOTICE OF MOTION OR OTHER
APPLICATION TO EITHER OF SAID COURTS OR A JUDGE THEREOF MAY BE SERVED INSIDE OR
OUTSIDE THE STATE OF NEW YORK BY REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO SUCH PARTY AT ITS ADDRESS SET FORTH IN THIS AGREEMENT (AND SERVICE
SO MADE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME HAS BEEN POSTED AS
AFORESAID) OR BY PERSONAL SERVICE OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE
UNDER THE RULES OF SAID COURTS.  THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.
 
 
37

--------------------------------------------------------------------------------

 
 
9.7           Waiver.  No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.
 
9.8           Assignment.  The rights and obligations of any party hereto shall
inure to the benefit of and shall be binding upon the authorized successors and
permitted assigns of such party. None of  the Issuers, SkyTerra or the
Purchasers may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other; provided, however, that the each
of Purchasers may assign this Agreement in whole or in part to one or more
Affiliates of the Purchasers, whether presently existing or hereinafter created
by providing notice in writing to the Issuers and SkyTerra.
 
9.9           Survival.  The respective representations and warranties given by
the parties hereto shall survive each Closing Date and the consummation of the
transactions contemplated herein and shall expire on the date that is eighteen
(18) months after such Closing Date (the “Survival Period”). Accordingly, no
claim relating to any representation or warranty given by the parties hereto
applicable to each Survival Period, may be made following such expiration.  If a
claim relating to any representation or warranty given by the parties hereto is
made on or prior to the expiration thereof, then, notwithstanding anything to
the contrary contained in this Section 9.9, such representation or warranty
shall not so expire, but rather shall remain in full force and effect until such
time as such claim has been fully and finally resolved, either by means of a
written settlement agreement executed on behalf of the parties or by means of a
final, non-appealable judgment issued by a court of competent
jurisdiction.   The respective covenants and agreements agreed to by a party
hereto shall survive the last Closing Date unless otherwise specified.
 
9.10         Entire Agreement.  This Agreement and the other Transaction
Documents constitute the entire agreement among the parties hereto respecting
the subject matter hereof and supersede all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral, among the Issuers and the Purchasers.
 
9.11         Amendments.  Any amendment, supplement or modification of or to any
provision of this Agreement and any waiver of any provisions of this Agreement
shall be effective only if made or given in writing and signed by the Issuers
and the Purchasers.
 
9.12         No Third Party Rights.  This Agreement is intended solely for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not intended to confer any benefits upon, or create any rights in
favor of, any Person (including, without limitation, any stockholder or debt
holder of the Issuers or SkyTerra) other than the parties hereto.
 
9.13         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. The parties hereto confirm
that any facsimile copy of

 
38

--------------------------------------------------------------------------------

 
 
another party’s executed counterpart of this Agreement (or its signature page
thereof) will be deemed to be an executed original thereof.
 
9.14         Expenses.  Whether or not the transactions contemplated by the
Transaction Documents are consummated, the Issuers shall pay all reasonable,
documented fees and expenses incurred by the Purchasers in connection with the
negotiation, preparation and execution of the Transaction Documents and the
consummation of the transactions contemplated hereby.
 
 
[Signature pages follow.]
 

 
39

--------------------------------------------------------------------------------

 

 
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first written above.
 



 
MOBILE SATELLITE VENTURES LP
         
By:
  /s/ Scott Macleod      
Name:
Scott Macleod
   
Title:
Executive Vice President and
Chief Financial Officer






 
MOBILE SATELLITE VENTURES FINANCE  CO.
         
By:
  /s/ Scott Macleod      
Name:
Scott Macleod
   
Title:
Executive Vice President and
Chief Financial Officer






 
SKYTERRA COMMUNICATIONS, INC.
         
By:
  /s/ Scott Macleod      
Name:
Scott Macleod
   
Title:
Executive Vice President and
Chief Financial Officer and
Treasurer








[Signature Page to Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 




 
HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.
     
By: Harbinger Capital Partners Offshore Manager, LLC, as investment manager
     
By:
 /s/ William R. Lucas, Jr.          
Name:
  William R. Lucas, Jr.        
Title:
  Executive Vice President






 
HARBINGER CAPITAL PARTNERS
SPECIAL SITUATIONS FUND, L.P.
     
By: Harbinger Capital Partners Special Situations GP, LLC, as general partner
     
By:
  /s/ William R. Lucas, Jr.          
Name:
  William R. Lucas, Jr.        
Title:
   Executive Vice President



 



[Signature Page to Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 



 
LIST OF EXHIBITS



 
Exhibit A-1:
Form of January Warrant
 
Exhibit A-2:
Form of April Warrant
 
Exhibit B:
Form of Indenture
 
Exhibit C:
Terms of Convertible Notes
 
Exhibit D:
16.5% Notes Supplemental Indenture






 
 

--------------------------------------------------------------------------------

 



 
Exhibit A-1
Form of January Warrant
 
[See Exhibit 10.5 to the Form 8-K filed by SkyTerra Communications, Inc. on July
24, 2008]
 

 
 

--------------------------------------------------------------------------------

 



 
Exhibit A-2
Form of April Warrant
 
[See Exhibit 10.5 to the Form 8-K filed by SkyTerra Communications, Inc. on July
24, 2008]
 

 
 

--------------------------------------------------------------------------------

 



 
Exhibit B
Form of Indenture
 
[See Exhibit 10.4 to the Form 8-K filed by SkyTerra Communications, Inc. on July
24, 2008]
 

 
 

--------------------------------------------------------------------------------

 

Exhibit C
Terms of Convertible Notes
 
 

--------------------------------------------------------------------------------


 
Term Sheet
Convertible Notes


Issuer:
SkyTerra Communications, Inc. (“SkyTerra”)
   
Issue:
Senior Convertible Notes (the “Notes”) in an aggregate principal amount equal to
1.5% of the amount issued or otherwise received by SkyTerra or any of its
Subsidiaries in the transaction contemplated by the Superior Proposal
   
Maturity:
7 years
   
Interest:
Interest will be payable semi-annually in cash at a rate of 10% per annum
   
Conversion Price:
$10.00 per share, subject to customary public company antidilution adjustments
   
Ranking:
The Notes will represent general senior unsecured obligations of SkyTerra and
will rank equally in right of payment with SkyTerra’s existing and future senior
unsecured obligations
   
Change of Control:
In the event of a Change of Control (as defined in the Indenture for 16% Notes
except only relating to SkyTerra), SkyTerra will be required, subject to certain
conditions, to make an offer to purchase all of the Notes at 101% of face value
thereof plus accrued and unpaid interest thereon to the date of repurchase.
   
Covenants:
The Notes will be subject to covenants typical for convertible note financings
for public companies.
   
Events of Default:
The Notes will be subject to similar events of default as the 16% Notes plus any
additional defaults typical for financings of this type.
   
Transfer Rights:
Freely transferable subject to applicable securities laws and customary legends
and legend removal mechanics.
   
Fees and Expenses:
SkyTerra will pay or reimburse the reasonable legal fees and other expenses of
the purchasers with respect to the negotiation and execution of the definitive
documentation.
   
Governing Law:
The laws of the State of New York.




 
 
 

--------------------------------------------------------------------------------

 

Exhibit D
16.5% Notes Supplemental Indenture
 
 

--------------------------------------------------------------------------------


 




--------------------------------------------------------------------------------




FIRST SUPPLEMENTAL INDENTURE
dated as of              , 2008
between
MOBILE SATELLITE VENTURES LP,
MSV FINANCE CO.,
THE GUARANTORS NAMED HEREIN
and
THE BANK OF NEW YORK
as Trustee
to the
INDENTURE
dated as of January 7, 2008
between,
MOBILE SATELLITE VENTURES LP,
MSV FINANCE CO.,
THE GUARANTORS NAMED THEREIN
and
THE BANK OF NEW YORK
as Trustee
16.5% SENIOR NOTES DUE 2013
 

--------------------------------------------------------------------------------






 
 

--------------------------------------------------------------------------------

 



 
THIS FIRST SUPPLEMENTAL INDENTURE (the "First Supplemental Indenture"), dated as
of             , 2008, among Mobile Satellite Ventures LP, a Delaware limited
partnership (the "Company"), MSV Finance Co., a Delaware corporation ("Finance
Co."), each of the guarantors listed on Schedule I hereto (the "Guarantors") and
The Bank of New York (the "Trustee"), as Trustee under the Indenture referred to
below.
 
W I T N E S S E T H:
 
WHEREAS, the Company and Finance Co. have heretofore executed and delivered an
indenture dated as of January 7, 2008 (the "Indenture"), between the Company,
Finance Co., each of the Guarantors and the Trustee, pursuant to which the
Company and Finance Co. have issued their 16.5% Senior Notes due 2013 (the
"Notes") and the Guarantors have provided guarantees (the Notes together with
the guarantees, the "Securities");
 
WHEREAS, Section 8.01(a) of the Indenture provides that without the consent of
any Holders, the Company, when authorized by a Board Resolution, Finance Co.,
the Guarantors and the Trustee may amend this Indenture or the Securities to
cure any ambiguity, manifest error, omission, defect, mistake or inconsistency;
 
WHEREAS, Section 8.02 of the Indenture provides that with the consent of Holders
of a majority in aggregate principal amount of the Notes then outstanding, the
Company, Finance Co., the Guarantors and the Trustee may make certain amendments
to the Indenture;
 
WHEREAS, the Company, Finance Co. and the Guarantors desire to amend the
Indenture as set forth herein;
 
WHEREAS, all of the Holders have consented to the amendments contained herein;
 
WHEREAS, the Company is delivering contemporaneously herewith to the Trustee (i)
an Officers' Certificate and (ii) an Opinion of Counsel, in accordance with
Sections 8.01, 8.02, 11.03 and 11.04 of the Indenture; and
 
WHEREAS, all conditions necessary to authorize the execution and delivery of
this First Supplemental Indenture and to make this First Supplemental Indenture
valid and binding have been complied with or have been done or performed.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company, Finance Co., the Guarantors and the Trustee mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:
 
ARTICLE I
 
CAPITALIZED TERMS
 
Section 1.01              General.  Capitalized terms used herein but not
defined shall have the meanings assigned to them in the Indenture.
 
ARTICLE II
 
AMENDMENTS AND WAIVERS
 
Section 2.01              Amendment to the Indenture.  The Indenture is hereby
amended as follows:
 
(a)           Section 4.06(b)(4) is hereby amended and restated in its entirety
as follows:  "(4) the Old Notes and Guarantees thereof and the Notes issued on
the Issue Date and Guarantees thereof";

 
 

--------------------------------------------------------------------------------

 

 
 
 
(b)           the last paragraph of Section 4.06 is hereby deleted in its
entirety; and
 
(c)           Section 11.05 is hereby amended and restated in its entirety as
follows: "In determining whether the holders of the required aggregate principal
amount of Notes have concurred in any direction, waiver or consent, Notes owned
by the Issuers, any Guarantor or any other obligor on the Notes shall be
disregarded, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes which a Responsible Officer of the Trustee actually knows are so owned
shall be so disregarded.  Notes so owned which have been pledged in good faith
shall not be disregarded if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to the Notes and that the
pledgee is not an Issuer, a Guarantor or any other obligor upon the Notes or any
Affiliate of any of them."
 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.01              Ratification of Indenture; First Supplemental
Indenture Part of Indenture.
 
 
(i)
Except as expressly supplemented hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This First Supplemental Indenture shall
form a part of the Indenture for all purposes, and every Holder of the
Securities heretofore or hereafter authenticated and delivered shall be bound
hereby.  In the event of a conflict between the terms and conditions of the
Indenture and the terms and conditions of this First Supplemental Indenture,
then the terms and conditions of this First Supplemental Indenture shall
prevail.

 
 
(ii)
This First Supplemental Indenture shall become effective upon its execution and
delivery by the Company, Finance Co., the Guarantors and the Trustee; provided,
however, that the amendments contained in Section 2.01(a) and (b) will not
become operative until that time that the Issuers issue $350 million aggregate
principal amount of their 16% Senior Notes due 2013 pursuant to that certain
Securities Purchase Agreement dated as of July ●, 2008.

 
 
(iii)
The Notes include certain of the foregoing provisions from the Indenture.  Upon
the operative date of this First Supplemental Indenture, such provisions from
the Notes shall be deemed deleted or amended as applicable.

 
Section 3.02              Governing Law.
 
THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS FIRST SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.
 
Section 3.03              Trustee Makes No Representation.
 
The recitals contained herein are those of the Company, Finance Co. and the
Guarantors and not the Trustee, and the Trustee assumes no responsibility for
the correctness of same.  The Trustee makes no representations as to the
validity or sufficiency of this First Supplemental Indenture.  All rights,
protections, privileges, indemnities and benefits granted or afforded to the
Trustee under the Indenture shall be deemed incorporated herein by this
reference and shall be deemed applicable to all actions taken, suffered or
omitted by the Trustee under this First Supplemental Indenture.
 
Section 3.04              Counterparts.
 
The parties may sign any number of copies of this First Supplemental
Indenture.  Each signed copy shall be an original, but all of them together
represent the same agreement.

 
 

--------------------------------------------------------------------------------

 

 
 
Section 3.05                                Effect of Headings.
 
The section headings herein are for convenience only and shall not effect the
construction thereof.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the date first written above.
 

 
MOBILE SATELLITE VENTURES LP, by its General Partner, Mobile Satellite Ventures
LP, Inc.
 
             
By:
       
Name:
     
Title:
                   
By:
       
Name:
     
Title:
 

 
 

 
MSV FINANCE CO.
             
By:
       
Name:
     
Title:
                   
By:
       
Name:
     
Title:
 

 
 

 
ATC TECHNOLOGIES, LLC
             
 (a Delaware limited liability company)
       
By:
       
Name:
     
Title:
 

 
 

 
MOBILE SATELLITE VENTURES SUBSIDIARY LLC
(a Delaware limited liability company)
             
By:
       
Name:
     
Title:
 

 

 
 

--------------------------------------------------------------------------------

 

 

 
MSV INTERNATIONAL, LLC
(a Delaware limited liability company)
             
By:
       
Name:
     
Title:
 

 
 

 
MOBILE SATELLITE VENTURES INC. OF VIRGINIA
(a Virginia corporation)
 
             
By:
       
Name:
     
Title:
 

 
 

 
MOBILE SATELLITE VENTURES CORP.
(a Nova Scotia unlimited liability company)
             
By:
       
Name:
     
Title:
 

 
 

 
MOBILE SATELLITE VENTURES HOLDINGS (CANADA) INC. (an Ontario corporation)
 
             
By:
       
Name:
     
Title:
 

 
 

 
MOBILE SATELLITE VENTURES (CANADA) INC.
(an Ontario corporation)
 
             
By:
       
Name:
     
Title:
 

 
 

 
The Bank of New York, as Trustee
 
             
By:
       
Name:
     
Title:
 

 
 

